[bmomaterionmetalsconsign001.jpg]
Exhibit 10.1 Execution Version METALS CONSIGNMENT AGREEMENT Dated as of August
27, 2019 by and among BANK OF MONTREAL as the Metal Lender and MATERION
CORPORATION; MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES INC.;
MATERION TECHNICAL MATERIALS INC.; MATERION BRUSH INC.; MATERION LARGE AREA
COATINGS LLC; and MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES CORP.;
as the Customers NAI-1507494005v7



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign002.jpg]
TABLE OF CONTENTS Page ARTICLE 1. DEFINITIONS.
............................................................................................................
1 ARTICLE 2. CONSIGNMENT FACILITY.
................................................................................
13 Section 2.1. Consigned Metal; Title.
.......................................................................... 13
Section 2.2. Valuation.
...............................................................................................
14 Section 2.3. Consignment Fees; Payments by the Customers.
................................... 15 Section 2.4. Requests for Consignments
under the Consignment Facility. ................ 17 Section 2.5. Conversion
Options.
...............................................................................
17 Section 2.6. Inability to Determine Fixed Consignment Fee.
.................................... 18 Section 2.7. Illegality.
.................................................................................................
18 Section 2.8. Indemnity.
...............................................................................................
18 Section 2.9. Maintenance of Consignment Limits.
.................................................... 19 Section 2.10. Upfront
Fee.
............................................................................................
20 Section 2.11. Late Fee.
.................................................................................................
20 Section 2.12. Default Rate.
...........................................................................................
20 Section 2.13. Termination; Return of Consigned Metal.
.............................................. 20 Section 2.14. Facility Fee.
............................................................................................
21 Section 2.15. [Intentionally Omitted].
.......................................................................... 21
Section 2.16. Commingling.
.........................................................................................
21 Section 2.17. Customer Agent.
.....................................................................................
21 ARTICLE 3. [RESERVED].
............................................................................................................
21 ARTICLE 4. SEGREGATED STORAGE FACILITY.
.............................................................. 21 Section 4.1.
Segregated Storage Facility.
................................................................... 21 Section
4.2. Periodic Removal of Stored Precious Metal.
......................................... 22 Section 4.3. Removal of Stored
Precious Metal at Request of the Metal Lender.
....................................................................................................
22 Section 4.4. Stored Precious Metal Not Subject to Fees.
........................................... 22 Section 4.5. Access to Segregated
Storage Facility. .................................................. 23 Section
4.6. Security Interest.
.....................................................................................
23 Section 4.7. Risk of Loss.
...........................................................................................
23 Section 4.8. Waiver of Setoff.
....................................................................................
23 -i- NAI-1507494005v7



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign003.jpg]
Section 4.9. Termination of Segregated Storage Facility.
.......................................... 23 ARTICLE 5. [RESERVED.]
............................................................................................................
24 ARTICLE 6. CONDITIONS.
..........................................................................................................
24 Section 6.1. Conditions to the Metal Lender’s Obligations Hereunder.
.................... 24 Section 6.2. Conditions to Subsequent
Transactions.................................................. 25 Section 6.3.
Customers’ Confirmation.
...................................................................... 25
Section 6.4. Authorized Representatives.
................................................................... 26 ARTICLE
7. SECURITY; SUBORDINATION.
.......................................................................... 26
Section 7.1. Collateral.
...............................................................................................
26 Section 7.2. Identification of Collateral.
.................................................................... 26 Section
7.3. Supporting Letters of Credit.
.................................................................. 27 Section
7.4. Intercreditor Agreements.
....................................................................... 27
Section 7.5. Security
Documents................................................................................
27 ARTICLE 8. REPRESENTATIONS AND WARRANTIES.
..................................................... 27 Section 8.1. Existence
and
Standing...........................................................................
27 Section 8.2. Authorization and Validity.
.................................................................... 27 Section
8.3. No Conflict; Government Consent.
........................................................ 28 Section 8.4.
Security Interest in Collateral.
................................................................ 28 Section 8.5.
Financial Statements.
..............................................................................
28 Section 8.6. Material Adverse Change.
...................................................................... 28
Section 8.7.
Taxes.......................................................................................................
28 Section 8.8. Litigation and Environmental
Matters.................................................... 29 Section 8.9.
Compliance With Laws.
......................................................................... 29
Section 8.10. Investment Company Act.
...................................................................... 29
Section 8.11. Solvency.
................................................................................................
29 Section 8.12. Shared Benefits of
Agreement................................................................ 30
Section 8.13. Specifically Designated National and Blocked Persons.
........................ 30 Section 8.14. Anti-Money Laundering.
........................................................................ 30
ARTICLE 9. AFFIRMATIVE AND NEGATIVE COVENANTS.
........................................... 31 Section 9.1. Financial and
Collateral Reporting. ........................................................
31 Section 9.2. Use of Consignments.
............................................................................. 32
Section 9.3. Notices.
...................................................................................................
32 -ii- NAI-1507494005v7



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign004.jpg]
Section 9.4. Conduct of Business.
..............................................................................
32 Section 9.5. Payment of Obligations.
......................................................................... 33
Section 9.6. Compliance with Laws and Material Contractual Obligations.
............. 33 Section 9.7. Inspections; Field Exams.
....................................................................... 33
Section 9.8. Communications with Accountants.
....................................................... 33 Section 9.9.
[Reserved]...............................................................................................
33 Section 9.10. Additional Collateral; Further Assurances.
............................................ 34 Section 9.11. Restricted
Payments.
..............................................................................
34 Section 9.12. Indebtedness.
..........................................................................................
34 Section 9.13. Fundamental Changes and Asset Sales.
................................................. 35 Section 9.14. Liens.
......................................................................................................
36 Section 9.15. Change of Name or Location.
................................................................ 37 Section
9.16. Amendments to Agreements.
................................................................. 38 Section
9.17. Financial Covenants.
..............................................................................
38 Section 9.18. Subordination of Intercompany
Notes.................................................... 38 Section 9.19.
Accounting Methods.
............................................................................. 39
Section 9.20. Consigned Metal.
....................................................................................
39 Section 9.21. Metal Intercreditor Agreement.
.............................................................. 39 Section 9.22.
[Reserved]...............................................................................................
40 Section 9.23. Location of Metal.
..................................................................................
40 Section 9.24. Permitted Metals Agreements.
............................................................... 40 Section 9.25.
Insurance and Safekeeping.
.................................................................... 41 ARTICLE
10. EVENTS OF DEFAULT AND ACCELERATION.
............................................ 42 Section 10.1. Events of Default.
...................................................................................
42 Section 10.2. Waiver.
...................................................................................................
44 ARTICLE 11. AMENDMENTS/WAIVERS.
.................................................................................
45 ARTICLE 12. INDEMNIFICATION.
..............................................................................................
45 ARTICLE 13. SETOFF.
.....................................................................................................................
45 ARTICLE 14. ASSIGNMENTS.
.......................................................................................................
46 Section 14.1. Assignment by Customers.
..................................................................... 46 Section
14.2. Participations.
.........................................................................................
46 Section 14.3. Pledges.
...................................................................................................
47 -iii- NAI-1507494005v7



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign005.jpg]
ARTICLE 15. EXPENSES.
...............................................................................................................
47 ARTICLE 16. GOVERNING LAW; JURY TRIAL WAIVER; CONSENT TO JURISDICTION;
MISCELLANEOUS.
....................................................................... 47
Section 16.1. Governing Law.
......................................................................................
47 Section 16.2. Forum; Waiver of Jury Trial.
.................................................................. 47 Section
16.3. Usury.
.....................................................................................................
48 Section 16.4. Additional Costs.
....................................................................................
48 Section 16.5. Capital Adequacy.
..................................................................................
49 Section 16.6. Certificate.
..............................................................................................
49 Section 16.7. Survival of Representations and Covenants.
.......................................... 50 Section 16.8. Notices.
...................................................................................................
50 Section 16.9. Lost Documents.
.....................................................................................
51 Section 16.10. Waiver.
...................................................................................................
51 Section 16.11. Severability.
............................................................................................
51 Section 16.12. Section Headings, Etc.
............................................................................ 51
Section 16.13. Counterparts.
..........................................................................................
52 Section 16.14. Disclaimer of Reliance.
.......................................................................... 52
Section 16.15. Environmental Indemnification.
............................................................. 52 Section 16.16.
Joint and Several Obligations; Suretyship Waivers and Consents. ........ 52 -iv-
NAI-1507494005v7



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign006.jpg]
METALS CONSIGNMENT AGREEMENT THIS METALS CONSIGNMENT AGREEMENT (as may be
amended, supplemented, extended, restated or otherwise modified from time to
time, this “Agreement”), dated as of August 27, 2019 (the “Effective Date”), is
by and among: BANK OF MONTREAL (“BMO”), a Canadian chartered bank (the “Metal
Lender”); MATERION CORPORATION (f/k/a Brush Engineered Materials Inc.), an Ohio
corporation (“BEM”); MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES INC.
(f/k/a Williams Advanced Materials Inc.), a New York corporation (“WAM”);
MATERION TECHNICAL MATERIALS INC. (f/k/a Technical Materials, Inc.), an Ohio
corporation (“TMI”); MATERION BRUSH INC. (f/k/a Brush Wellman Inc.), an Ohio
corporation (“BWI”); MATERION LARGE AREA COATINGS LLC (f/k/a Techni-Met, LLC), a
Delaware limited liability company (“TML”); MATERION ADVANCED MATERIALS
TECHNOLOGIES AND SERVICES CORP. (f/k/a Academy Corporation), a New Mexico
corporation (“AC”); and such other Subsidiaries of BEM who may from time to time
become parties by means of their execution and delivery with the Metal Lender of
a Joinder Agreement under the Metals Consignment Agreement (as defined below).
BEM, WAM, TMI, BWI, TML, AC, and such Subsidiaries are herein sometimes referred
to collectively as the “Customers” and each individually as a “Customer”.
BACKGROUND Pursuant to this Agreement, the Metal Lender will extend to the
Customers (i) a metals consignment facility, and (ii) a metals storage facility,
all on the terms and conditions, and in reliance upon the covenants,
representations and warranties of the Customers hereinafter set forth. AGREEMENT
NOW, THEREFORE, in consideration of the premises and of the mutual promises
hereinafter contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows: ARTICLE 1. DEFINITIONS. When used herein, the terms set forth
below shall be defined as follows: “Affiliate” means, with respect to a
specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. “Aggregate Secured Metal Facility Indebtedness” means
the aggregate value (as determined in accordance with Section 2.2 hereof) of all
Precious Metal and Copper outstanding on consignment, loan, conditional sale or
lease from the Metal Lender under this Agreement and from all Approved
Consignors under Permitted Metal Agreements plus any unpaid purchase price for
such Precious Metal or Copper that has been withdrawn and is required to be
purchased and paid for in full under this Agreement or such Permitted Metal
Agreements. “Aggregate Secured Metal Limit” means the maximum aggregate value of
all Consigned Metal (as defined in the Metal Intercreditor Agreement) permitted
to be outstanding at any particular time pursuant to Section 4.8 of the Metal
Intercreditor Agreement. “Agreement” has the meaning set forth in the Preamble.
-1-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign007.jpg]
“AML Laws” has the meaning set forth in Section 8.14 hereof. “Anti-Terrorism
Laws” shall mean any applicable laws relating primarily to terrorism or money
laundering, including Executive Order No. 13224 (effective September 24, 2001),
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, The Currency and Foreign
Transactions Reporting Act, and the Trading with the Enemy Act (as any of the
foregoing applicable laws may from time to time be amended, renewed, extended,
or replaced). “Applicable Margin” has the meaning set forth in the Letter
Agreement. “Approved Consignor” means a Person who supplies precious or base
metals to any of the Customers on a secured basis (whether styled as a
consignment, loan, conditional sale, lease or other secured financing) and who
is a party to the Metal Intercreditor Agreement. “Approved Domestic Location(s)”
means the Premises of any of the Customers located in the continental United
States and listed under the appropriate heading on Schedule 1 attached hereto,
as it may be amended by the parties from time to time, and each other location
located in the continental United States approved by the Metal Lender (or the
Collateral Agent) in writing from time to time. “Approved Foreign Location(s)”
means locations located outside of the continental United States and listed
under the appropriate heading on Schedule 1 attached hereto, as it may be
amended by the parties from time to time, and each other location located
outside of the continental United States approved by the Metal Lender (or the
Collateral Agent) in writing from time to time. “Approved Locations” means,
collectively (a) the Approved Domestic Locations, (b) the Approved Foreign
Locations, (c) the locations of the Approved Refiners/Fabricators, and (d) the
Approved Subconsignee Locations. “Approved Refiners/Fabricators” means the
refiners and fabricators listed under the appropriate heading on Schedule 1
attached hereto, as it may be amended by the parties from time to time, and such
other fabricators and refiners as may be approved by the Metal Lender (or the
Collateral Agent) in writing from time to time. “Approved Storage Facility
Location(s)” means the Premises of any of the Customers located in the
continental United States and listed under the appropriate heading on Schedule 1
attached hereto, as it may be amended by the parties from time to time, and each
other location located in the continental United States approved by the Metal
Lender in writing from time to time. “Approved Subconsignee Locations” means,
collectively, the locations described in Schedule 1 attached hereto, as it may
be amended by the parties from time to time, and each other location approved by
the Metal Lender (or the Collateral Agent) in writing from time to time, where
Consigned Metal may be located while in the possession of Approved
Subconsignees. “Approved Subconsignee Metal” means all Consigned Metal
outstanding on sub-consignment from the Customers to Approved Subconsignees.
“Approved Subconsignees” means the subconsignees listed under the appropriate
heading on Schedule 1 attached hereto, as it may be amended by the parties from
time to time, and each other subconsignee approved by the Metal Lender (or the
Collateral Agent) in writing from time to time. -2-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign008.jpg]
“Authorized Representatives” means all person(s) who are authorized by and on
behalf of the Customer Agent or the Customers under this Agreement, including,
without limitation, to transact Consignment and purchase and sale transactions
with the Metal Lender under the Consignment Facility. “Bankruptcy Code” means
Title 11 of the United States Code (11 U.S.C. § 101 et seq.) as amended from
time to time, and any rule or regulation promulgated thereunder. “BASF Lease”
has the meaning set forth in Section 9.21(c) hereof. “Business Day” means a day
on which commercial banks settle payments in (a) London, if the payment
obligation is calculated by reference to any pricing period or pricing mechanism
relating to London, or (b) New York, New York, for all other payment
obligations; an adjustment will be made if a date would otherwise fall on a day
that is not a Business Day so that the date will be the first following day that
is a Business Day except as otherwise set forth herein. “Capital Expenditures”
means, without duplication, any expenditure by any Customer for any purchase or
other acquisition or development of any asset which would be classified as a
fixed or capital asset on a consolidated balance sheet of BEM and its
Subsidiaries prepared in accordance with GAAP. “Capitalized Lease” means, for
any Person, any lease of property by such Person as lessee which would be
capitalized on such Person’s balance sheet in accordance with GAAP. “Category”
means, with respect to any Metal, its nature as Copper, Gold, Silver, Platinum,
Palladium or Rhodium. “Change in Control” means (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof), of equity interests representing more than 20% of the aggregate
ordinary voting power represented by the issued and outstanding equity interests
of BEM; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of BEM by Persons who were neither (i) nominated by the
board of directors of BEM nor (ii) appointed by directors so nominated; or (c)
the occurrence of a change in control, or other similar provision, as defined in
any agreement or instrument evidencing any Material Indebtedness (triggering a
default or mandatory prepayment, which default or mandatory prepayment has not
been waived in writing). “Client” means any third-party customer or client of a
Customer that delivers (whether by physical delivery or by means of entries in
any “pool account”, “toll account”, or similar arrangement) Client Metal to such
Customer pursuant to an arrangement (each, a “Client-Customer Arrangement”)
whereby, in the ordinary course of such Customer’s business, it (a) refines such
Client Metal for such third-party customer or client, or (b) uses such Client
Metal to manufacture or fabricate one or more products or provide other services
for such third-party customer or client. “Client-Customer Arrangement” has the
meaning set forth in the definition of “Client”. “Client Metal” means any Metal
or other property owned or held by any Client, and any Metal or other property
consigned, loaned or provisionally sold to any Client by any Person other than a
Customer. “Code” means the Internal Revenue Code of 1986, as amended, reformed
or otherwise modified from time to time, and any rule or regulation issued
thereunder. -3-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign009.jpg]
“Collateral” means all of the Customers’ respective right, title and interest
(if any) in the following property and assets, whether now owned or existing or
hereafter acquired or arising, regardless of where located: (a) all Metal of
such Customer (whether such Metal is now or hereafter owned by, or consigned or
loaned to such Customer) or in which such Customer now or hereafter holds or
acquires an interest, in each case, whether located at the premises of a
Customer, or in the possession of fabricators, refiners or third parties; (b)
all Inventory of such Customer, whether now existing or hereafter arising, which
contains or consists of Metal; and (c) all products and proceeds of any and all
of the foregoing of any kind or nature, including, but not limited to, (i) the
liquidation of Collateral described in clauses (a) and (b) above, (ii) any other
sale or disposition of the Collateral, to the extent such proceeds and products
are attributable to the Collateral described in clauses (a) and (b) above, and
(iii) proceeds of any insurance policies and claims against third parties.
“Collateral Agent” means Bank of Montreal, in its capacity as Collateral Agent
for itself and for the Approved Consignors pursuant to the Metal Intercreditor
Agreement, or any successor Collateral Agent thereto. “Collateral Compliance
Certificate” shall have the meaning set forth in Section 9.1(e). “Consigned
Copper” means Copper which has been consigned to a Customer pursuant to the
Consignment Facility. “Consigned Metal” means Metal which has been consigned to
a Customer pursuant to the Consignment Facility. “Consignment” means a
consignment or lease of Metal by the Metal Lender to a Customer under the
Consignment Facility. “Consignment Facility” means the facility established
pursuant to Article 2 hereof, whereby a Customer may request Consignments of
Metal from the Metal Lender. “Consignment Facility Indebtedness” means the value
(as determined in accordance with Section 2.2 hereof) of all Consigned Metal
plus any unpaid purchase price for Consigned Metal that has been withdrawn from
Consignment and is required to be purchased under the Consignment Facility.
“Consignment Limit” means, with respect to all Metal, the lesser of: (i)
$150,000,000 minus the then current Copper Consignment Facility Indebtedness (if
any); and (ii) the value (as determined in accordance with Section 2.2 hereof)
of the Customers’ Inventory of Metal (including any Metal obtained or, at the
time of determination, proposed to be obtained, by a Customer pursuant to this
Agreement) at Approved Locations or in transit between any Approved Locations
which is (A) not outstanding on consignment, loan or lease to the Customers from
Approved Consignors under Permitted Metals Agreements, and (B) is free and clear
of all Liens other than Permitted Metal Liens. “Consolidated” or “consolidated”
means, wherever used in conjunction with a financial statement, covenant or
definition, such financial statement, covenant or definition shall (unless
otherwise -4-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign010.jpg]
specifically stated) refer to BEM and its Subsidiaries on a consolidated basis
determined, calculated or applied in accordance with GAAP. “Consolidated EBITDA”
means, with reference to any period, Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (a) Consolidated
Interest Expense, (b) Consolidated Tax Expense, (c) depreciation, (d)
amortization, (e) depletion expense, and (f) nonrecurring losses incurred other
than in the ordinary course of business, minus, to the extent included in
Consolidated Net Income, nonrecurring gains realized other than in the ordinary
course of business, all calculated for BEM and its Subsidiaries on a
consolidated basis. “Consolidated Fixed Charges” means, with reference to any
period, without duplication, Consolidated Interest Expense to the extent paid in
cash during such period, plus scheduled principal payments on Indebtedness made
during such period, plus Capitalized Lease payments made during such period, all
calculated for BEM and its Subsidiaries on a Consolidated basis. “Consolidated
Interest Expense” means, with reference to any period, the interest expense of
BEM and its Subsidiaries calculated on a Consolidated basis for such period (but
not including any up-front fees paid in connection with this Agreement, any
Permitted Metals Agreement subject to the Second Metal Intercreditor Agreement
or the Senior Credit Agreement). “Consolidated Net Income” means, with reference
to any period, the net income (or loss) of BEM and its Subsidiaries calculated
on a Consolidated basis for such period. “Consolidated Net Worth” means, on any
date, all amounts that would be included under stockholders’ equity on a
consolidated balance sheet of BEM and its consolidated Subsidiaries, as
determined on a consolidated basis in accordance with GAAP. “Consolidated Tax
Expense” means, with reference to any period, the tax expense of BEM and its
Subsidiaries calculated on a Consolidated basis for such period. “Consolidated
Total Assets” means, as of the date of any determination thereof, total assets
of BEM and its Subsidiaries calculated in accordance with GAAP on a consolidated
basis as of such date. “Consolidated Funded Debt” means all Indebtedness for
borrowed money and Capitalized Leases, including, without limitation, current,
long-term and Subordinated Indebtedness, for BEM and its Subsidiaries on a
Consolidated basis, provided that for purposes of this definition, obligations
under the following will not be considered in calculating Consolidated Funded
Debt: (a) obligations under Swap Agreements, (b) obligations under this
Agreement and obligations under other Permitted Metals Agreements, and (c)
Indebtedness under any sale and leaseback transaction. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. “Customer(s)” shall have the
meaning set forth in the Preamble, including any other direct or indirect
wholly-owned Subsidiary of BEM which, upon BEM’s request and with the consent of
the Metal Lender (which shall not be unreasonably withheld or delayed), becomes
a party hereto by executing and delivering a Joinder Agreement. “Copper” means
copper meeting the London Market Exchange Grade A Specifications, unless
otherwise agreed in writing between the Metal Lender and the Customer Agent. -5-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign011.jpg]
“Copper Consignment Facility Indebtedness” means the value (as determined in
accordance with Section 2.2 hereof) of all Consigned Copper plus any unpaid
purchase price for Consigned Copper that has been withdrawn from Consignment and
is required to be purchased under the Consignment Facility. “Copper Consignment
Limit” means the lesser of: (i) $50,000,000; and (ii) the value (as determined
in accordance with Section 2.2 hereof) of the Customers’ Inventory of Copper
(including any Copper obtained or, at the time of determination, proposed to be
obtained, by a Customer pursuant to this Agreement) at Approved Locations or in
transit between any Approved Locations which is (A) not outstanding on
consignment, loan or lease to the Customers from Approved Consignors under
Permitted Metals Agreements, and (B) is free and clear of all Liens other than
Permitted Metal Liens. “Customer” has the meaning set forth in the Preamble.
“Customer Agent” means BEM, in its capacity as agent of the Customers, or any
other Customer appointed by the Metal Lender in its sole discretion and approved
in writing by BEM. “Default” means (a) an Event of Default or (b) an event or
condition that, but for the requirement that time elapse or notice be given or
both, would constitute an Event of Default. “Dollars”, “U.S. Dollars” and “$”
means lawful currency of the United States. “Drawdown Date” means the date on
which any Consignment under the Consignment Facility is made or is to be made
and the date on which any Consignment under the Consignment Facility is
converted or continued in accordance with Section 2.5 hereof. “Effective Date”
has the meaning set forth in the Preamble. “Environmental Laws” means all
federal, state, provincial, foreign or local statutes, laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions or binding agreements
issued, promulgated or entered into by any governmental authority, relating in
any way to the protection of public health as it relates to exposure to
Hazardous Materials or the protection of the environment, preservation or
reclamation of natural resources or the management, or release or threatened
release of any Hazardous Material. “Environmental Liability” means any
liability, contingent or otherwise (including any liability for damages, costs
of investigation and environmental remediation, governmental response costs,
natural resource damages, fines, penalties or indemnities), of the Customers
directly or indirectly resulting from, based upon or relating to (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the presence, release or threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing. “Equity Metal” means Metal owned by the
Customers (excluding therefrom, however, (i) the aggregate amount of all Metal
which is on consignment, loan or conditional sale from an Approved Consignor and
(ii) all Approved Subconsignee Metal), which is free and clear of all Liens
(other than Permitted Metal Liens) and which is located at one or more of the
Customers’ Premises which are also Approved Domestic Locations. “Event of
Default” means each and every event specified in Section 10.1 of this Agreement.
-6-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign012.jpg]
“Fiscal Month” means any of the monthly accounting periods of BEM. “Fiscal
Quarter” means any of the quarterly accounting periods of BEM. “Fiscal Year”
means any of the annual accounting periods of BEM ending on December 31 of each
year. “Fixed Charge Coverage Ratio” means the ratio, determined as of the end of
each Fiscal Quarter of BEM for the then most-recently ended four (4) Fiscal
Quarters of (a) Consolidated EBITDA, minus cash taxes paid, minus the unfinanced
portion of Consolidated Capital Expenditures, minus cash dividends, plus cash
tax refunds, to (b) Consolidated Fixed Charges, all calculated for BEM and its
Subsidiaries on a Consolidated basis. “Fixed Consignment Fee” means a
consignment fee calculated in accordance with the provisions of Section 2.3(d)
hereof. “Fixed Rate Consignment” means a Consignment bearing a Fixed Consignment
Fee. “Fixed Rate Period” means, with respect to the Consignment of Metal based
upon a Fixed Consignment Fee, the period beginning on the Drawdown Date and
ending one (1) month, two (2) months, three (3) months, six (6) months, nine (9)
months, twelve (12) months, twenty-four (24) months, or thirty- six (36) months
after such Drawdown Date, as the Customer may select in its relevant notice
pursuant to Section 2.4 or 2.5 (or such other period as the Metal Lender and the
Customer shall agree upon from time to time thereafter); provided, however,
that, if such Fixed Rate Period would otherwise end on a day which is not a
London Banking Day, such Fixed Rate Period shall end on the next following
London Banking Day or as otherwise mutually agreed. “Floating Consignment Fee”
means a consignment fee calculated in accordance with the provisions of Section
2.3(c) hereof. “Floating Rate Consignment(s)” means a Consignment bearing a
Floating Consignment Fee. “GAAP” means generally accepted accounting principles
in the United States of America. “German Guarantee” has the meaning set forth in
Section 10.1(k) hereof. “German Precious Metals Agreement” means that certain
Precious Metals Agreement, dated of even date herewith, by and between the Metal
Lender and Materion Advanced Materials Germany GmbH (“MAMG”), as amended,
supplemented or modified from time to time. “Gold” means, except as provided in,
and for the purposes of, Section 2.1(b) hereof, gold having a minimum degree of
fineness of ninety-nine and 50/100 percent (99.50%), in bars of approximately
four hundred (400) troy ounces, one hundred (100) troy ounces or one (1) kilo
(32.150 troy ounces) each, or in bags of gold grain of approximately one hundred
(100) troy ounces each, in form available to the Metal Lender, or in such other
degree of fineness or form as the parties may agree upon from time to time.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls or materials containing same, radon gas, infectious or
medical wastes, harmful biological agents, and all other substances or wastes of
any nature regulated pursuant to or that could give rise to liability under any
Environmental Law. -7-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign013.jpg]
“Indebtedness” of a Person means, without duplication, such Person’s (a)
obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from property now or hereafter owned or acquired
by such Person, (d) obligations which are evidenced by notes, acceptances, or
other similar instruments, (e) obligations of such Person to purchase securities
or other property arising out of or in connection with the sale of the same or
substantially similar securities or property or any other off-balance sheet
liabilities, (f) obligations under Capitalized Leases, (g) contingent
obligations for which the underlying transaction constitutes Indebtedness under
this definition, (h) the stated face amount of all letters of credit or bankers’
acceptances issued for the account of such Person and, without duplication, all
reimbursement obligations with respect to such issued letters of credit, (i) any
and all obligations, contingent or otherwise, whether now existing or hereafter
arising, under or in connection with Swap Agreements, including, without
limitation, Net Marked-to-Market Exposure, and (j) obligations of such Person
under any sale and leaseback transaction. “Indemnified Liabilities” shall have
the meaning set forth in Section 16.15 hereof. “Indemnified Party” shall have
the meaning set forth in Article 12 hereof. “Intercreditor Agreements” means (a)
the Lender Intercreditor Agreement, and (b) the Metal Intercreditor Agreement,
as each may be amended from time to time. “Inventory” shall have the meaning set
forth in Article 9 of the Uniform Commercial Code. “ISDA Agreement” means any
ISDA Master Agreement at any time in existence between one or more Customers and
the Metal Lender, together with the Schedule related thereto, and any
Confirmation thereunder, as amended, restated, supplemented or otherwise
modified from time to time. “Joinder Agreement” means a Joinder Agreement in a
form reasonably acceptable to the parties hereto pursuant to which each
operating Subsidiary of BEM which holds Consigned Metal may become a Customer
and a party to this Agreement. “Lender Intercreditor Agreement” means the
Amended and Restated Intercreditor Agreement, dated as of December 28, 2007, by
and between the The Bank of Nova Scotia (as the predecessor-in-interest to the
“Metals Agent” thereunder, on behalf of itself and the Approved Consignors) and
the Senior Credit Agent (on behalf of the Lenders under the Senior Credit
Agreement), as may be amended, restated or supplemented from time to time,
including as amended as of the date hereof to substitute the Metal Lender as the
“Metal Agent” thereunder. “Letter Agreement” means that certain Margin and
Upfront Fee Letter Agreement by and among Metal Lender, the Customers and MAMG
dated of even date herewith, as may be amended or otherwise modified from time
to time. “Letter of Credit” means an irrevocable stand-by letter of credit in
favor of the Metal Lender (or the Collateral Agent), on behalf of the Metal
Lender, reasonably acceptable to the Metal Lender in form and substance, issued
and delivered to the Metal Lender by JPMorgan Chase Bank, N.A. or any other
domestic bank reasonably acceptable to the Metal Lender (or the Collateral
Agent). “Leverage Ratio” means the ratio, determined as of the last day of each
Fiscal Quarter of BEM for the then most-recently ended four (4) Fiscal Quarters
of (a) Consolidated Funded Debt to (b) Consolidated EBITDA. -8-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign014.jpg]
“LIBO Termination Date” has the meaning set forth in Section 2.3(e) hereof.
“Lien” means any lien (statutory or other), mortgage, security interest,
consignment interest, pledge, hypothecation, assignment, deposit arrangement,
encumbrance or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement). “London Banking Day” means any day on which
commercial banks are open for international business (including dealings in
dollar deposits) in London. “MAMG” has the meaning set forth in the definition
of “German Precious Metals Agreement”. “Material Adverse Effect” means a
material adverse effect on (a) the business, property, condition (financial or
otherwise), or results of operations of BEM and its Subsidiaries taken as a
whole, (b) the ability of the Customers, taken as a whole, to perform their
material obligations under this Agreement, or (c) a material portion of the
Collateral subject to this Agreement or the Metal Lender’s rights with respect
to such Collateral. “Material Indebtedness” means any Indebtedness (other than
the Obligations), or obligations in respect of one or more Swap Agreements, of
any one or more of the Customers in an aggregate principal amount exceeding
$20,000,000 (or the equivalent thereof in currencies other than Dollars). For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Customers in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Customer would be required to pay if such Swap Agreement were terminated at
such time. “Maturity Date” means August 27, 2022. Any obligations of the
Customers under this Agreement which are not paid when due on or before the
Maturity Date shall remain subject to the provisions of this Agreement until all
Obligations are paid and performed in full. “Metal” means each of Copper, Gold,
Silver, Platinum, Palladium and Rhodium. “Metal Documents” means this Agreement,
the Security Documents, the Metal Hedging Transactions, each ISDA Agreement (if
any) and all agreements, instruments and documents relating thereto which have
been executed or delivered by or on behalf of a Customer. “Metal Hedging
Transaction” means any transaction (including any agreement with respect
thereto) now existing or hereafter entered into by a Customer and the Metal
Lender which is a swap, forward, option, cap, floor, collar, cross-currency
transaction or other similar transaction (including any option with respect to
any of these transactions) or any combination thereof, whether linked to one or
more Consignments, interest rates, price indices or other financial measures,
which is designed to hedge or mitigate risks to which a Customer has exposure
with respect to Metal. “Metal Intercreditor Agreement” means the Amended and
Restated Intercreditor and Collateral Agency Agreement, dated as of December 28,
2017, by and among The Bank of Nova Scotia (as the predecessor-in-interest to
the Collateral Agent thereunder) and the Approved Consignors, as may be amended,
restated or supplemented from time to time, including as amended as of the date
hereof to substitute the Metal Lender as the Collateral Agent thereunder. “Metal
Lender” has the meaning set forth in the Preamble. -9-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign015.jpg]
“Metal Lender’s Address” means 3 Times Square, 27th Floor, New York, NY 10036,
Attn: Bimal Das, MD & Global Head, Metals Sales and Structuring, or such other
person or address as the Metal Lender shall designate from time to time in
accordance with the provisions hereof. “Metals Rate” means, with respect to any
Fixed Rate Period, the arithmetic mean rate for such Fixed Rate Period as shown
on Reuters LIBO screen at 10:00 a.m. London, England time two (2) Business Days
prior to the first day of such Fixed Rate Period, less: (a) in the case of Gold,
the arithmetic mean rate for such Fixed Rate Period as shown on the Reuters Gold
Forward page as at 12:00 a.m. London, England time two (2) Business Days prior
to the first day of such Fixed Rate Period; (b) in the case of Silver, the
arithmetic mean rate for such Fixed Rate Period as shown on the Reuters Silver
Forward page as at 10:00 a.m. London, England time two (2) Business Days prior
to the first day of such Fixed Rate Period; (c) in the case of Platinum or
Palladium, as applicable, the forward rate for such Platinum or Palladium, as
applicable, for such Fixed Rate Period as quoted by the Metal Lender from time
to time; and (d) in the case of Copper or Rhodium, such rate as the Metal Lender
shall specify for Rhodium from time to time. “Net Marked-to-Market Exposure”
means, as of any date of determination, the excess (if any) of all unrealized
losses over all unrealized profits of the Customers arising from Swap Agreements
and Metal Hedging Transactions. As used in this definition, “unrealized losses”
means the fair market value of the costs to a Customer of replacing such Swap
Agreement or Metal Hedging Transaction as of the date of determination (assuming
the Swap Agreement or Metal Hedging Transaction were to be terminated as of that
date), and “unrealized profits” means the fair market value of the gain to such
Customer of replacing such Swap Agreement or Metal Hedging Transaction as of the
date of determination (assuming such Swap Agreement or Metal Hedging Transaction
were to be terminated as of that date) and, with respect to Metal Hedging
Transactions, as reasonably determined and communicated by the Metal Lender to
the Customer Agent and, to the extent applicable to the particular Metal Hedging
Transaction, using the value of underlying Metal calculated in accordance with
Section 2.2 hereof. “Obligations” means any and all Indebtedness, obligations
and liabilities of the Customers to the Metal Lender of every kind and
description, direct or indirect, joint or several, absolute or contingent, due
or to become due, whether for payment or performance, now existing or hereafter
arising under this Agreement or any other Metal Document, including, without
limitation, all Indebtedness and obligations of the Customer under the
Consignment Facility, the Segregated Storage Facility and the Metal Hedging
Transactions, and all interest, taxes, fees, charges, expenses and attorneys’
fees chargeable to the Customers hereunder or thereunder. “OFAC” has the meaning
set forth in Section 8.14 hereof. “Palladium” means, except as provided in, and
for the purposes of Section 2.1(b) hereof, palladium having a minimum degree of
fineness of ninety-nine and 95/100 percent (99.95%), in sponge, plate or ingots,
in form available to the Metal Lender, or in such other degree of fineness or
form as the parties may agree upon from time to time. “Participant” shall have
the meaning set forth in Section 14.2(a) hereof. “Permitted Liens” shall have
the meaning set forth in Section 9.14 hereof. “Permitted Metal Liens” shall have
the meaning set forth in Section 9.14 hereof. “Permitted Metals Agreements”
means copper, gold, silver, platinum, palladium, rhodium and other precious or
base metal consignment, loan, conditional sale or lease agreements or
arrangements entered into from time to time by BEM or any of its Subsidiaries,
to the extent permitted by Sections 9.21 -10-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign016.jpg]
and Section 9.12(h) hereof. The term “Permitted Metals Agreements” shall not
include Client-Customer Arrangements. “Person” means an individual, corporation,
partnership, limited liability company, joint venture, trust, or unincorporated
organization. “Physical Metal Deficiency” shall have the meaning set forth in
Section 9.24(b) hereof. “Platinum” means, except as provided in, and for the
purposes of Section 2.1(b) hereof, platinum having a minimum degree of fineness
of ninety-nine and 95/100 percent (99.95%), in sponge or plate, in form
available to the Metal Lender, or in such other degree of fineness or form as
the parties may agree upon from time to time. “Pledge and Security Agreement”
means that certain Amended and Restated Pledge and Security Agreement, dated as
of June 20, 2013, among BEM, the Grantors as defined therein and the Senior
Credit Agent, as may be amended, restated or supplemented, or otherwise replaced
from time to time. “Precious Metal” means each of Gold, Silver, Platinum,
Palladium and Rhodium. “Premises” means any real estate owned, used or leased by
a Customer or an Affiliate of a Customer. “Prime Rate” means the variable per
annum rate of interest so designated from time to time by the Metal Lender as
its U.S. Dollar “base rate” for U.S. Dollar commercial loans made by the Metal
Lender in the United States. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer.
Changes in the rate of interest resulting from changes in the Prime Rate shall
take place immediately without notice or demand of any kind. “Restricted
Payment” means any dividend or other distribution (whether in cash, securities
or other property) with respect to any equity interests in any Customer, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such equity interests in any
Customer or any option, warrant or other right to acquire any such equity
interests in a Customer. “Rhodium” means rhodium having a minimum degree of
fineness of ninety-nine and 90/100 percent (99.90%) in form available to the
Metal Lender, or in such other degree of fineness or form as the parties may
agree upon from time to time. “Sanctioned Country” means, at any time, any
country or territory which is the subject or target of any Sanctions broadly
restricting or prohibiting dealings with such country, territory or government.
“Sanctioned Person” means, at any time: (i) any Person listed in any list of
Specially Designated Nationals or equivalent maintained by the United States
government (including by OFAC, the U.S. Department of State or the U.S.
Department of Commerce), the Canadian government, the United Nations Security
Council or the European Union or any of its member states’ governments; (ii) any
Person who to any Customer’s actual knowledge is controlled by any Person
described in clause (i) hereof; or (iii) any Person who is 50% or more directly
owned by one or more than one person described in clauses (i) and (ii) hereof.
“Sanctions” means economic or financial sanctions or trade embargoes enacted,
imposed, administered or enforced from time to time via executive order, rule,
regulation or other law relating to -11-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign017.jpg]
anti-bribery, anti-corruption, terrorism or money laundering by (i) the U.S.
government, including those administered by OFAC, the U.S. Department of State
or the U.S. Department of Commerce, (ii) the Canadian government; (iii) the
United Nations Security Council; or (iv) the European Union or any of its member
states’ governments. “Security Documents” means the Intercreditor Agreements and
all agreements delivered in connection with the foregoing, and any other
agreements now or hereafter securing the Obligations of the Customers to the
Metal Lender. “Segregated Storage Facility” means a safekeeping vault at an
Approved Storage Facility Location in which one or more Customers will hold
Stored Precious Metal which shall be clearly marked as belonging to the Metal
Lender and shall be segregated from all other material and metal. “Senior Credit
Agent” means JPMorgan Chase, N.A., as administrative agent. “Senior Credit
Agreement” means that certain Second Amended and Restated Credit Agreement,
dated as of June 20, 2013, among BEM, Materion Advanced Materials Technologies
and Services Netherlands B.V., the other foreign Subsidiary borrowers party
thereto from time to time, certain lenders party thereto from time to time, and
the Senior Credit Agent, as may be amended, restated or supplemented, or
refinanced or otherwise replaced from time to time. “Silver” means, except as
provided in, and for the purposes, of Section 2.1(b) hereof, silver having a
minimum degree of fineness of ninety-nine and 90/100 percent (99.90%), in bars
of approximately one thousand (1,000) troy ounces each, in form available to the
Metal Lender, or in such other degree of fineness or form as the parties may
agree upon from time to time. “Stored Precious Metal” shall have the meaning set
forth in Section 4.1 hereof. “Stored Precious Metal Limit” means the lesser of
(a) $125,000,000, and (b) the amount of insurance coverage obtained and in
effect from time to time with respect to Stored Precious Metal pursuant to
Section 4.7 hereof. “Subordinated Indebtedness” means Indebtedness of the
Customer which is subordinated in writing to all Obligations of the Customer to
the Metal Lender on terms satisfactory to the Metal Lender. “Subsidiary” means,
with respect to any Person (the “parent”) at any date, any corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more Subsidiaries of the parent or by the parent and one or
more Subsidiaries of the parent. “Swap Agreement” means any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into by any Customer which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or -12-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign018.jpg]
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code in effect
or the date hereof in the State of New York, or such other jurisdiction if
otherwise required by applicable law. To the extent not defined in this ARTICLE
1, unless the context otherwise requires, accounting and financial terms used in
this Agreement shall have the meanings attributed to them by GAAP (provided
that, if the Customer Agent notifies the Metal Lender that the Customer Agent
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Metal Lender notifies the Customer
Agent that it requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith), and all other terms contained in this
Agreement shall have the meanings attributed to them by Article 9 of the Uniform
Commercial Code in force in the State of New York, as of the date hereof to the
extent the same are used or defined therein. ARTICLE 2. CONSIGNMENT FACILITY.
Section 2.1. Consigned Metal; Title. (a) Subject to the terms and conditions
herein set forth and provided that no Default has occurred and is then
continuing, the Metal Lender hereby agrees that it will consign Metal to the
Customers from time to time in such amounts as are requested by the Customer
Agent on behalf of the Customers in the manner set forth herein on any Business
Day during the period from the date hereof until the Maturity Date; provided,
however, that no Consignment shall be made if, after giving effect thereto, the
Consignment Facility Indebtedness would exceed the Consignment Limit and, solely
with respect to Copper, no Consignment of Copper shall be made if, after giving
effect thereto, the Copper Consignment Facility Indebtedness would exceed the
Copper Consignment Limit. (b) The commodities to be consigned to the Customers
by the Metal Lender under the Consignment Facility will consist of Metal as
defined herein; provided, however, that notwithstanding anything in this
Agreement to the contrary, unless the parties otherwise agree, and subject to
Section 2.1(h) below, the fineness of Metal consisting of gold and rhodium
provided by the Metal Lender shall be ninety- nine and 90/100 percent (99.90%);
the fineness of Metal consisting of platinum and palladium shall be ninety-nine
and 95/100 percent (99.95%); the fineness of Metal consisting of silver shall be
ninety-nine and 90/100 percent (99.90%); and Metal consisting of copper shall
satisfy the definition of “Copper.” EXCEPT FOR THE FINENESS OF THE CONSIGNED
METAL AND THE QUANTITY THEREOF WITH RESPECT TO EACH CONSIGNMENT, THE METAL
LENDER MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, WITH
RESPECT TO THE METAL CONSIGNED OR TO BE CONSIGNED OR SOLD HEREUNDER, WHETHER AS
TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER MATTER, AND
THE METAL LENDER HEREBY DISCLAIMS ALL SUCH WARRANTIES. (c) Metal shall be
consigned to the Customers by the Metal Lender in amounts as requested by the
Customer Agent on behalf of the Customers from time to time in accordance, and
in compliance, with the terms and provisions hereof. Subject to Section 2.9
below, it is understood that at no -13-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign019.jpg]
time shall the Consignment Facility Indebtedness exceed the Consignment Limit,
and at no time shall the Copper Consignment Facility Indebtedness exceed the
Copper Consignment Limit. (d) All deliveries of Metal requested by the Customer
Agent on behalf of the Customers shall be made at the Customers’ expense and
risk by a recognized reputable carrier of the Metal Lender’s reasonable
selection or, at the request of the Customer Agent on behalf of the Customers,
by the Metal Lender crediting the account of a Customer with a third party
designated by the parties for such purpose. Following the delivery of Consigned
Metal to a Customer in accordance with Customer Agent’s instructions, the
Customers shall insure the Consigned Metal, including all Consigned Metal which
is in transit between Approved Locations, until such time as the Consigned Metal
being returned to the Metal Lender has been received by the Metal Lender, or
purchased by a Customer. (e) Title to Consigned Metal shall remain in the Metal
Lender until such Consigned Metal is purchased and withdrawn from consignment by
a Customer, and Consigned Metal shall for the purposes of this Agreement be
deemed to be outstanding on Consignment until paid for in full, whereupon title
to such purchased Consigned Metal shall pass to the Customer to whom such Metal
was consigned, or until such Consigned Metal is returned or redelivered by the
Customer as provided in Section 2.3(g) or 2.9(a)(ii) hereof. Each Customer
hereby authorizes the Metal Lender to file financing statements against such
Customer with respect to the Consigned Metal, and each Customer agrees, upon
request of the Metal Lender, to execute and deliver such other documents as may
be reasonably requested by the Metal Lender to further evidence or perfect the
Metal Lender’s interests as consignor and a secured party under the Uniform
Commercial Code. (f) Until Consigned Metal is purchased and withdrawn from
Consignment and paid for in full, such Consigned Metal and Inventory containing
such Consigned Metal shall at all times be physically located (i) at one or more
Approved Locations, or (ii) in transit between any Approved Locations. (g) The
Customers shall pay all license fees, assessments and sales, use, excise,
property and other taxes now or hereafter imposed by any governmental body or
authority with respect to the possession, use, sale, transfer, consignment,
delivery or ownership of all Metal consisting of Consigned Metal (exclusive,
however, of taxes imposed or measured by the income of the Metal Lender and
franchise taxes imposed on the Metal Lender). (h) The Metal Lender shall not be
liable for any delay in delivery or for any inability to deliver Metal hereunder
directly or indirectly resulting from or relating to any unavailability or
scarcity of Metals, foreign or domestic embargoes, seizure, acts of God,
insurrections, strikes, war, terrorism, the adoption or enactment of any law,
ordinance, regulation, ruling or order directly or indirectly interfering with
the production, sale, consignment or delivery of Metal generally, lack of
transportation, fire, flood, explosions or other accidents, or events or
contingencies beyond the reasonable control of the Metal Lender. Section 2.2.
Valuation. For the purpose of this Agreement: (a) the value of Copper on a
particular valuation date shall be the official price for a cash buyer of Copper
on such valuation date as customarily set by the London Metal Exchange, or if no
such price is available for such date, then on the basis of said official price
on the next previous day for which such price was available; (b) the value of
Gold on a particular valuation date shall be the gold price PM on such valuation
date as published by the London Bullion Market Association (“LBMA”), or if no
such price is available for such date, then the gold price PM on the next
previous day for which such price was available; (c) the value of Silver on a
particular valuation date shall be the silver price on such valuation date
published by the LBMA, or if no such price is available for such date, then the
silver price on the next previous day for which such price was available; (d)
the value of Platinum on a -14-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign020.jpg]
particular date shall be the LBMA platinum price PM on such valuation date, or
if no such price is available for such date, then the LBMA platinum price PM on
the next previous day for which such price was available; (e) the value of
Palladium on a particular valuation date shall be the LBMA palladium price PM on
such valuation date, or if no such price is available for such date, then the
LBMA palladium price PM on the next previous day for which such price was
available; and (f) the value of Rhodium shall be the fair market value of such
Rhodium as reasonably determined by the Metal Lender from time to time. In the
event that the London Metal Exchange or the LBMA shall discontinue or alter in
any material respect its usual practice of quoting a price for Copper, Gold,
Silver, Platinum or Palladium, as applicable, on any day for which such a price
is necessary for the purposes of this Agreement, the Metal Lender shall so
notify the Customers, and the Metal Lender, using its reasonable discretion,
shall announce a substituted index or mechanism which shall thereupon become the
method of valuation hereunder until the London Metal Exchange or the LBMA, as
applicable, shall resume its usual practices of quoting such prices. Section
2.3. Consignment Fees; Payments by the Customers. (a) During such time as Metal
is consigned to any Customer hereunder and until the same is withdrawn from
consignment and returned to the Metal Lender or paid for in full by the Customer
as hereinafter provided, the Customers will pay to the Metal Lender, a fee
computed daily on the value of such Consigned Metal as hereinafter set forth.
Such fee shall be accrued on a daily basis and, in the case of Floating Rate
Consignments, shall be paid monthly in arrears, not later than the fifth (5th)
Business Day following the receipt of invoice, and in the case of Fixed Rate
Consignments, shall be paid monthly in arrears, not later than the fifth (5th)
Business Day following the receipt of invoice, and on the last day of the Fixed
Rate Period with respect thereto. All fees payable under this Article 2 shall be
computed on the basis of a 360-day year, counting the actual number of days
elapsed. (b) The Customer may elect to pay either a Floating Consignment Fee or,
provided that no Default has occurred and is then continuing, a Fixed
Consignment Fee with respect to each Consignment of Metal under the Consignment
Facility, subject to the terms and conditions hereinafter set forth. (c) Each
Floating Consignment Fee will be calculated for the period commencing with the
Drawdown Date and shall be at the rate per annum calculated by the Metal Lender
and specified by the Metal Lender from time to time by written notice, delivered
to the Customer Agent at least seven (7) days prior to the effective date of
such rate. (d) Each Fixed Consignment Fee shall be calculated for a specific
quantity and form of Metal consigned to a Customer for a specific Fixed Rate
Period at a rate per annum equal to the Metals Rate, plus the Applicable Margin,
provided, however, that in the event that the Metal Lender determines prior to
the commencement of any Fixed Rate Period that the Metals Rate as computed in
accordance with the foregoing definition, plus the Applicable Margin does not
reflect the rate at which the Metal Lender is prepared to sell, consign or
deliver a particular Category of Metal on a fixed rate basis for the relevant
Fixed Rate Period, then the Metals Rate for such Fixed Rate Period shall be the
rate, if any, which the Metal Lender notifies the Customers prior to the
commencement of such Fixed Rate Period as the rate (when added to the Applicable
Margin) at which the Metal Lender is prepared to provide Consignments of a
similar nature. The quantity and form of Metal, and the Fixed Rate Period shall
be selected by the Customer Agent on behalf of the Customer requesting the
Consignment, and consented to by the Metal Lender. Once the specific quantity
and Category of Metal and the specific Fixed Rate Period have been selected and
the Fixed Consignment Fee determined and agreed to by the Customer Agent on
behalf of the Customer, such selections shall be irrevocable and binding on the
Customers and shall obligate the Customers to accept the Consignment requested
from the Metal Lender in the amount, in the Category and at the Fixed
Consignment Fee for the Fixed Rate Period specified. -15-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign021.jpg]
(e) If the Metal Lender reasonably determines that (i)(A) the Metals Rate is not
ascertainable by reference to the Reuters LIBO screen referenced in the
definition of “Metals Rate” and that such circumstance is unlikely to be
temporary, or (B) the circumstances set forth in the immediately preceding
clause (i)(A) have not arisen but the applicable supervisor or administrator (if
any) of the underlying rate for such Reuters LIBO screen or a governmental body
or authority having jurisdiction over the Metal Lender has made a public
statement identifying the specific date after which such rate will no longer be
used for determining interest rates for loans (either such date, a “LIBO
Termination Date”), or (ii) a rate other than the underlying rate of such
Reuters LIBO screen has become a widely recognized benchmark rate for newly
originated loans in Dollars in the U.S. market, then the Metal Lender and the
Customer Agent may choose a replacement index for purposes of determining the
Metals Rate and make adjustments to applicable margins and related amendments to
this Agreement. The Metal Lender and the Customers shall enter into an amendment
to this Agreement to reflect the replacement index, the adjusted Metals Rate and
such other related amendments as may be appropriate, in the reasonable
discretion of the Metal Lender, for the implementation and administration of the
replacement index-based Metals Rate. Until an amendment reflecting a new
replacement index in accordance with this Section 2.3(e) is effective, each
advance, conversion and renewal of a Consignment with a Fixed Consignment Fee
will continue to bear interest with reference to the Reuters LIBO screen;
provided, however, that if the Metal Lender reasonably determines that a LIBO
Termination Date has occurred, then following the LIBO Termination Date, all
Consignments to which a Fixed Consignment Fee would otherwise apply shall
automatically be converted to Floating Rate Consignments until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented. (f) At such time as the Customer shall request the Consignment
and delivery of Metal under the Consignment Facility, it shall become obligated
to pay to the Metal Lender a market premium per troy ounce announced by the
Metal Lender at the time of such Consignment (which amount shall include a
premium for providing Metal of the higher percentage of fineness required by
Section 2.1(b) hereof). Such payment is to be made within five (5) Business Days
of the Customers’ receipt of an invoice therefor. (g) At such time as a Customer
shall purchase and withdraw Consigned Metal from Consignment under the
Consignment Facility, it shall become obligated to (i) pay to the Metal Lender
(x) a purchase price computed in accordance with Section 2.2 hereof if such
purchase is effected by the Customer (and the Customer has notified the Metal
Lender) prior to 2:30 p.m., London Time, on any London Banking Day, plus any
applicable premium (provided that the Customer shall not be required to pay any
premium to the extent such premium was paid with respect to such Metal pursuant
to Section 2.3(f) above), or (y) such other purchase price as shall be mutually
agreed upon by the Metal Lender and the Customer, or (ii) deliver Metal to the
Metal Lender’s pool accounts, loco London, free and clear of all Liens (other
than Liens in favor of the Metal Lender) a quantity of Metal equal to the Metal
purchased. All payments of purchase price for Consigned Metal or deliveries of
Metal are to be made within two (2) London Banking Days, provided, however,
title to such Consigned Metal shall not pass to the Customer until the payment
in full of such purchase price. Consigned Metal shall be deemed to have been
purchased and withdrawn from Consignment, and payment of the purchase price
shall become due, at the earlier of (A) such time as a Customer shall notify the
Metal Lender that it elects to purchase such Consigned Metal, or (B) such time
as a Customer shall sell and deliver such Consigned Metal to its customers in
the ordinary course of its business. (h) Each Customer hereby authorizes the
Metal Lender to charge such Customer’s account at any time and from time to time
for the purpose of paying any amounts which are at any time payable by the
Customers under this Section 2.3. Accordingly, all payments to be made by the
Customers under this Section 2.3 may be automatically debited to any Customer’s
account. -16-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign022.jpg]
(i) All payments (other than payments in the form of Metal) shall be made by the
Customers at the Metal Lender’s Address herein set forth or such other place as
the Metal Lender may from time to time specify in writing, or by bank wire sent
in accordance with the Metal Lender’s instructions, in lawful currency of the
United States of America in immediately available funds, without counterclaim or
setoff and free and clear of, and without any deduction or withholding for, any
taxes or other payments. (j) All payments shall be applied first to the payment
of all reasonable, out-of-pocket fees, expenses and other amounts then due and
payable to the Metal Lender under this Section 2 (excluding purchase price for
Consigned Metal and consignment fees), then to accrued consignment fees and the
balance on account of outstanding purchase price for Consigned Metal; provided,
however, that after the occurrence and during the continuance of an Event of
Default, payments will be applied to the Obligations of the Customers to the
Metal Lender as the Metal Lender determines in its sole discretion. Section 2.4.
Requests for Consignments under the Consignment Facility. (a) The Customer Agent
shall give to the Metal Lender notice by telephone of each request for a
Consignment of Metal. Subject to agreement with respect to any Floating
Consignment Fee or Fixed Consignment Fee (to the extent applicable), each such
notice shall be irrevocable and binding on the Customers and shall obligate the
Customers to accept the consignment requested. (b) Requests for any Floating
Rate Consignments shall be furnished to the Metal Lender no later than 2:00 p.m.
(New York time)one (1) Business Day prior to the proposed Drawdown Date or as
otherwise mutually agreed. Each such notice shall specify (i) the amount and
form of Metal requested, and (ii) the proposed Drawdown Date of such
Consignment. (c) Requests for any Fixed Rate Consignments shall be furnished to
the Metal Lender by 3:00 p.m. (New York time)three (3) London Banking Days or as
otherwise mutually agreed prior to the proposed Drawdown Date. Each such notice
shall specify (i) the amount and form of Metal requested, (ii) the proposed
Drawdown Date of such Consignment, and (iii) the Fixed Rate Period for such
Consignment. (d) The Customers irrevocably authorize the Metal Lender to make or
cause to be made, at or about the time of the Drawdown Date of any Consignment
of Metal or at the time of receipt of any payment of purchase price for
Consigned Metal or any redelivery of Consigned Metal, an appropriate notation on
the Metal Lender’s books and records reflecting the making of such Consignment
of Metal or (as the case may be) the receipt of such purchase price for
Consigned Metal, or any redelivery of Consigned Metal. The amount of the
Consignment Facility Indebtedness set forth in the Metal Lender’s books and
records shall be prima facie evidence of the Consignment Facility Indebtedness
owing and unpaid to the Metal Lender, but the failure to record, or any error in
so recording, any such amount on the Metal Lender’s books and records shall not
limit or otherwise affect the obligations of the Customers hereunder to pay and
perform their obligation under the Consignment Facility when due. Section 2.5.
Conversion Options. (a) Subject to the provisions hereof, the Customer Agent may
elect from time to time to convert an outstanding Floating Rate Consignment to a
Fixed Rate Consignment and to convert an outstanding Fixed Rate Consignment to a
Floating Rate Consignment, provided that (i) with respect to any such conversion
of a Fixed Rate Consignment into a Floating Rate Consignment, such conversion
shall only be made on the last day of the Fixed Rate Period with respect
thereto; (ii) with respect to any such conversion of a Floating Rate Consignment
to a Fixed Rate Consignment, the Customer Agent shall give the Metal Lender at
least three (3) London Banking Days’ prior written notice (or as otherwise
mutually agreed) of the day on which such election is effective; and (iii) no
Consignment may be converted into a -17-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign023.jpg]
Fixed Rate Consignment when a Default has occurred and is continuing hereunder.
The Customer Agent shall give to the Metal Lender notice of its decision to
convert an outstanding consignment. All or any part of outstanding Consignments
under the Consignment Facility may be converted as provided herein. Subject to
agreement with respect to any Floating Consignment Fee or Fixed Consignment Fee
(to the extent applicable), each such request shall be irrevocable. (b) Subject
to the provisions hereof, Fixed Rate Consignments may be continued as such upon
the expiration of a Fixed Rate Period with respect thereto by the Customer Agent
giving to the Metal Lender notice of the Customers’ decision to continue an
outstanding Consignment as such at least three (3) London Banking Days prior to
the day on which such election is effective; provided that no Fixed Rate
Consignment may be continued as such while a Default has occurred and is
continuing, but shall be automatically converted to a Floating Rate Consignment
on the last day of the first Fixed Rate Period relating thereto ending during
the continuance of such Default. In the event that the Customer Agent does not
notify the Metal Lender of its election hereunder with respect to any
Consignment, such Consignment shall be automatically converted to a Floating
Rate Consignment at the end of the applicable Fixed Rate Period. Section 2.6.
Inability to Determine Fixed Consignment Fee. In the event, prior to the
commencement of any Fixed Rate Period relating to any Fixed Rate Consignment,
the Metal Lender shall determine in good faith that adequate and reasonable
methods do not exist for ascertaining the Fixed Consignment Fee that would
otherwise determine the Fixed Rate Consignment during any Fixed Rate Period, the
Metal Lender shall forthwith give notice of such determination (which shall be
conclusive and binding on the Customers) to the Customer Agent. In such event,
(a) any request for a Fixed Rate Consignment shall be automatically withdrawn
and shall be deemed a request for a Floating Rate Consignment; (b) each Fixed
Rate Consignment will automatically on the last day of the then current Fixed
Rate Period thereof, become a Floating Rate Consignment; and (c) the obligations
of the Metal Lender to make Fixed Rate Consignments shall be suspended until the
circumstances giving rise to such suspension no longer exist, whereupon the
Metal Lender shall so notify the Customer Agent. Section 2.7. Illegality.
Notwithstanding any other provisions herein, if any present or future law,
governmental regulation, treaty or directive or reasonable interpretation or
application thereof shall make it unlawful for the Metal Lender to make or
maintain Fixed Rate Consignments, the Metal Lender shall forthwith give notice
of such circumstances to the Customer Agent and thereupon (a) the agreement of
the Metal Lender to make Fixed Rate Consignments shall forthwith be suspended,
and (b) the Fixed Rate Consignments then outstanding shall be converted
automatically to Floating Rate Consignments on the last day of each Fixed Rate
Period applicable to such Fixed Rate Consignments or within such earlier period
as may be required by law. The Customers shall promptly pay the Metal Lender any
additional amounts necessary to compensate the Metal Lender for any reasonable
out-of-pocket costs incurred by the Metal Lender in making any conversion in
accordance with this Section 2.7, including any interest or fees payable by the
Metal Lender to lenders of funds obtained by them in order to make or maintain
its Fixed Rate Consignments hereunder. Section 2.8. Indemnity. In addition to
the indemnities provided in Article 12 and Section 16.15 (but without any
duplication of remedy or recovery), each Customer shall indemnify the Metal
Lender and hold the Metal Lender harmless from and against any loss, cost or
expense (including loss of anticipated profits) that the Metal Lender has
sustained or incurred as a consequence of (a) default by any Customer in payment
of any -18-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign024.jpg]
Fixed Rate Consignments as and when due and payable (including, without
limitation, as a result of prepayment or late payment of the purchase price for
the Consigned Metal or the acceleration of the Consignment Facility Indebtedness
pursuant to the terms of this Agreement), which expenses shall include any such
loss or expense arising from interest or fees payable by the Metal Lender to
lenders of funds obtained by it in the ordinary course of business in order to
maintain its Fixed Rate Consignments; (b) default by any Customer in taking a
Consignment or conversion after the Customer Agent (or any Customer) had given
(or pursuant to Section 2.5 is deemed to have given) its request therefor; and
(c) the purchase of Consigned Metal bearing a Fixed Consignment Fee or the
making of any conversion of any such Consignment to a Floating Rate Consignment
on a day that is not the last day of the applicable Fixed Rate Period with
respect thereto, including interest or fees payable by the Metal Lender to
lenders of funds obtained by it in the ordinary course of business in order to
maintain any such Consignments. Section 2.9. Maintenance of Consignment Limits.
(a) If the Consignment Facility Indebtedness or the Copper Consignment Facility
Indebtedness at any time exceeds the Consignment Limit or the Copper Consignment
Limit, as applicable, the Customers will promptly, and in any event within five
(5) Business Days of the date of the occurrence of such excess, without further
notice or demand by the Metal Lender: (i) make payment to the Metal Lender, as
provided in Section 2.3(g) hereof, for Consigned Metal or Copper, as applicable,
having an aggregate value sufficient to result in the remaining Consignment
Facility Indebtedness or Copper Consignment Facility Indebtedness being not more
than the Consignment Limit or Copper Consignment Limit, as applicable, (ii)
deliver to the Metal Lender’s pool accounts, loco London, or in a form otherwise
agreed by the Metal Lender, Metal free and clear of all Liens (other than Liens
in favor of the Metal Lender) having an aggregate value (as determined in
accordance with Section 2.2 hereof) sufficient to result in the remaining
Consignment Facility Indebtedness or Copper Consignment Facility Indebtedness
being not more than the Consignment Limit or Copper Consignment Limit, as
applicable, or (iii) engage in any combination of the actions in clauses (i) and
(ii) above such that the remaining Consignment Facility Indebtedness does not
exceed the Consignment Limit and the remaining Copper Consignment Facility
Indebtedness does not exceed the Copper Consignment Limit. (b) Any physical
return of Metal to the Metal Lender shall be at a location as determined by the
Metal Lender in its sole discretion, shall be at the Customers’ expense and
risk, and shall only be credited to the Customers’ account upon the Metal
Lender’s assaying the value thereof, which assay shall be undertaken by the
Metal Lender as soon as practicable following physical receipt of such Metal.
(c) All deliveries and returns of Metal made by the Customers to the Metal
Lender under this Agreement will be free of all Liens, derived in all cases from
sources on the LBMA Good Delivery List or as otherwise mutually agreed, and made
in accordance with the directions of the Metal Lender or, in the absence of such
directions, in a commercially acceptable manner to the Metal Lender. The
Customer shall bear the cost of such delivery and shall bear the risk of loss of
or damage to such Consignment until delivery is made by it to the Metal Lender.
-19-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign025.jpg]
(d) Each Customer hereby authorizes the Metal Lender to charge such Customer’s
account at any time and from time to time for the purpose of paying any amounts
which are at any time payable by the Customer under this Section 2.9. Section
2.10. Upfront Fee. The Customers and MAMG shall pay to the Metal Lender on or
prior to the date of this Agreement an upfront fee in an amount set forth in the
Letter Agreement. Section 2.11. Late Fee. If the entire amount of a required
purchase price payment and/or consignment fee payment under the Consignment
Facility is not paid in full within ten (10) Business Days after the same is
due, the Customers shall pay to the Metal Lender, to the extent permitted by
applicable law, by bank wire to a bank of the Metal Lender’s choice, a late fee
on the unpaid amount equal to (x) such amount, multiplied by (y) the Prime Rate
plus 2%. Section 2.12. Default Rate. Upon the occurrence and during the
continuance of an Event of Default, the then applicable rates at which Floating
Consignment Fees and Fixed Consignment Fees are calculated and charged hereunder
shall, to the extent permitted by applicable law, at the Metal Lender’s option,
increase by the Prime Rate plus 2% per annum. Section 2.13. Termination; Return
of Consigned Metal. (a) The Consignment Facility shall terminate on the Maturity
Date. ALL SUMS OUTSTANDING AND ALL OBLIGATIONS OUTSTANDING UNDER THE CONSIGNMENT
FACILITY WILL BE DUE AND PAYABLE UPON THE EARLIER OF (I) THE OCCURRENCE OF AN
EVENT OF DEFAULT AND THE METAL LENDER’S ACCELERATION OF THE OBLIGATIONS AS A
RESULT THEREOF, OR (II) THE MATURITY DATE; PROVIDED THAT, IN RESPECT OF ANY
CONSIGNMENT WITH A TERM THAT MATURES AFTER THE MATURITY DATE, ALL OBLIGATIONS IN
RESPECT THEREOF SHALL BE DUE AND PAYABLE ON THE LAST DAY OF ITS TERM OR THE
MATURITY DATE, AS DETERMINED BY THE METAL LENDER IN ITS DISCRETION AND
COMMUNICATED TO THE CUSTOMER AGENT IN WRITING AT LEAST 30 DAYS PRIOR TO THE
MATURITY DATE. Upon termination of the Consignment Facility, the Metal Lender
may credit any amounts then held by it to reduce the amount of the Consignment
Facility Indebtedness in accordance with the provisions of Article 13 hereof.
Termination of the Consignment Facility shall not affect the Customers’ duty to
pay and perform their Obligations to the Metal Lender under the Consignment
Facility in full. Notwithstanding termination, until all Obligations have been
fully satisfied, the Metal Lender shall retain the consignment interests and
security interests granted under this Agreement and under the Security
Documents, and, except for those specific covenants and conditions dealing with
the consigning of Metal, all terms and conditions of this Agreement shall remain
in full force and effect. (b) Upon termination of the Consignment Facility for
any reason, the Customer shall immediately upon the effective date of
termination (i) make payment for all Consigned Metal theretofore consigned to
but not purchased and paid for in full by the Customers under the Consignment
Facility, the purchase price thereof to be determined in accordance with Section
2.3(g) hereof; (ii) deliver to the Metal Lender, to the Metal Lender’s pool
accounts, or in loco London form, any Consigned Metal theretofore consigned to
but not purchased and paid for in full by the Customers under the Consignment
Facility; or -20-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign026.jpg]
(iii) any combination of the foregoing. Any physical return of Consigned Metal
to the Metal Lender shall be at the Customers’ expense and risk and shall only
be credited to the Customers’ account upon the Metal Lender’s assaying the value
thereof, which assay shall be undertaken by the Metal Lender as soon as
practicable following physical receipt of such Metal. Section 2.14. Facility
Fee. Customers shall pay to the Metal Lender monthly within five (5) Business
Days after receipt of invoice from the Metal Lender, a facility fee calculated
at the rate of .25% per annum on the average daily unused portion of the
Consignment Limit during any month (or portion thereof) occurring on or after
the Effective Date. Section 2.15. [Intentionally Omitted]. Section 2.16.
Commingling. Subject to Article 4 hereof with respect to the segregation of
Stored Precious Metal, and subject to the continuing security interests therein
granted by Section 7.1 hereof, the Customers and the Metal Lender agree that the
Customers, in the ordinary course of their business, shall be permitted to
commingle Consigned Metals with any other Metals or Metal-containing or other
alloys owned or held by the Customers. Section 2.17. Customer Agent. For
purposes of this Agreement, the Customers (i) authorize the Customer Agent, to
make such requests, give such notices or furnish such certificates to the Metal
Lender as may be required or permitted by this Agreement or any Metal Document
for the benefit of the Customers and (ii) authorize the Customer Agent and the
Metal Lender to treat such requests, notices, certificates or consents given or
made by the Customer Agent to have been made, given or furnished by the
Customers for purposes of this Agreement. The Metal Lender shall be entitled to
rely on each such request, notice, certificate or consent made, given or
furnished by the Customer Agent pursuant to the provisions of this Agreement or
any other Metal Document as being made or furnished on behalf of, and with the
effect of irrevocably binding, such Customer. Each warranty, covenant, agreement
and undertaking made on its behalf by the Customer Agent shall be deemed for all
purposes to have been made by each Customer and shall be binding upon and
enforceable against each Customer to the same extent as if the same had been
made directly by each Customer. ARTICLE 3. [RESERVED]. ARTICLE 4. SEGREGATED
STORAGE FACILITY. Section 4.1. Segregated Storage Facility. The Metal Lender may
elect in its sole discretion from time to time to deliver to one or more
Segregated Storage Facilities identifiable Precious Metal pursuant to this
Article 4 (“Stored Precious Metal”); provided, however, that unless the Metal
Lender shall otherwise agree, (a) the Stored Precious Metal shall be delivered
in such amounts as may be requested by the Customer Agent provided that the
aggregate value of all Stored Precious Metal outstanding and subject to this
Article 4 and valued in accordance with the provisions of Section 2.2 hereof
shall not exceed the Stored Precious Metal Limit at -21-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign027.jpg]
any time, and (b) deliveries of Stored Precious Metal shall occur no more
frequently than on a weekly basis. Upon delivery of the Precious Metal to a
Segregated Storage Facility pursuant to this Section 4.1, the Customer Agent
will sign and return to the Metal Lender a receipt for the Precious Metal so
delivered, which receipt shall indicate that the Precious Metal constitutes
Stored Precious Metal held for the Metal Lender’s account pursuant to the terms
of this Article 4. The Customer Agent will hold the Stored Precious Metal in a
Segregated Storage Facility, and the Customer Agent will indicate in its books
and records that the Stored Precious Metal is owned by and belongs to the Metal
Lender and is being held for the Metal Lender’s account pursuant to the terms of
this Article 4. Except as hereinafter provided, title to the Stored Precious
Metal will at all times remain solely in the Metal Lender, and neither the
Customer Agent nor, for the avoidance of doubt, any Customer: (a) will acquire
any interest in the Stored Precious Metal except as hereinafter permitted; (b)
except as permitted in Section 4.2 or Section 4.3, will remove the Stored
Precious Metal from the Segregated Storage Facility; and (c) will create or
incur, any Lien whatsoever on any of the Stored Precious Metal, other than any
Lien that is claimed by or granted by the Metal Lender. Except as provided in
Section 4.2, the Stored Precious Metal will not become part of the Customer
Agent’s (or, for the avoidance of doubt, any Customer’s) Inventory for any
purposes. Section 4.2. Periodic Removal of Stored Precious Metal. Upon notifying
the Metal Lender using the Metal Lender’s approved notice procedures, the
Customer Agent may remove Stored Precious Metal from a Segregated Storage
Facility in such quantities as may be required by a Customer for its
manufacturing operations; provided, however, all quantities of Stored Precious
Metal so removed from the Segregated Storage Facility: (a) shall immediately and
without further action become and be deemed to constitute Consigned Metal under
Article 2 of this Agreement and shall be subject to all of the terms and
conditions of this Agreement, including Article 2 hereof; or (b) shall be paid
for in full upon terms agreed to at such time by the Customer Agent and the
Metal Lender. If, following removal of the Stored Precious Metal from the
Segregated Storage Facility and its designation as Consigned Metal pursuant to
Article 2 of this Agreement, the Consignment Limit is exceeded, the Customer
Agent will promptly and without further notice from or demand by the Metal
Lender, take such action as is required by Section 2.9 hereof to reduce the
amount of Consigned Metal outstanding pursuant to the Consignment Facility to an
amount at or below the Consignment Limit. Section 4.3. Removal of Stored
Precious Metal at Request of the Metal Lender. From time to time, the Metal
Lender may provide the Customer Agent with reasonable written instructions
specifying that a quantity of Stored Precious Metal must be delivered to the
Metal Lender or to a designated third party located in the continental United
States and within a 100-mile radius of where such Stored Precious Metal is then
located. Following receipt of such instructions, the Customer Agent shall
promptly arrange for the delivery of such quantity of Stored Precious Metal in
accordance with such instructions. Except as provided in Section 4.2 hereof, the
Customer Agent may only remove Stored Precious Metal from safekeeping in order
to deliver such Stored Precious Metal to the Metal Lender or to a third party in
accordance with the Metal Lender’s written instructions. The Customer Agent may
only transfer Stored Precious Metal to a third party for the Metal Lender’s
account pursuant to the terms of this Agreement notwithstanding the fact that
the Customer Agent may hold other Metal for the Metal Lender’s account. Section
4.4. Stored Precious Metal Not Subject to Fees. Neither Customer Agent, on the
one hand, nor the Metal Lender, on the other hand, shall be required to pay to
the other any consignment fees, market premiums or any other fees with respect
to the Stored Precious Metal while it is in a Segregated Storage Facility, and
no consignment fees shall be imposed until -22-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign028.jpg]
such time as the Customer Agent removes Stored Precious Metal from its
Segregated Storage Facility pursuant to the provisions of Section 4.2 hereof.
Section 4.5. Access to Segregated Storage Facility. Notwithstanding anything to
the contrary in this Agreement, Customer Agent will at all times provide to the
Metal Lender access to each Segregated Storage Facility and to its related
premises and related books and records during regular business hours, with or
without notice, in order to permit the Metal Lender to verify compliance with
the terms of this Article 4; provided, however, that in the event that the Metal
Lender has a reasonable belief that any removal of Stored Precious Metal from a
Segregated Storage Facility is not in compliance with Section 4.2 or Section
4.3, then the Metal Lender shall have immediate access to the relevant
Segregated Storage Facility and the related premises. While on the Premises, the
Metal Lender shall follow all generally applicable safety, health and security
policies. Section 4.6. Security Interest. The Customer Agent and the Metal
Lender agree and intend that all Stored Precious Metal within a Segregated
Storage Facility shall be owned solely by the Metal Lender, and no Customer
shall have or be deemed to have any right, title or interest in under and to the
Stored Precious Metal; provided, however, that to the extent any Customer is so
deemed by operation of law or otherwise to have any right title or interest in,
under or to the Stored Precious Metal, such Customer hereby grants to the Metal
Lender a security interest in all right, title and interest of such Customer, if
any, in, under and to the Stored Precious Metal to secure the payment and
performance of all Obligations contained in this Agreement, including, without
limitation, the provisions of this Article 4. Each Customer hereby agrees that
the Metal Lender is authorized to prepare and file any Uniform Commercial Code
financing statements and continuations thereof reasonably deemed necessary or
appropriate by the Metal Lender to evidence its ownership interest and security
interest in the Stored Precious Metal. Section 4.7. Risk of Loss. The Customers
will be liable to the Metal Lender for any theft, loss or conversion of any
Stored Precious Metal held pursuant to the terms of this ARTICLE 4 or for any
casualty to any Stored Precious Metal held pursuant to the terms of this ARTICLE
4 and will maintain in full force and effect insurance conforming to that
required pursuant to Section 9.25(d) hereof in an amount sufficient to cover the
Stored Precious Metal and naming the Metal Lender as a loss payee and as an
additional insured as its interest may appear, and will deliver to the Metal
Lender proof that such insurance is in full force and effect prior to the first
shipment of Stored Precious Metal pursuant to the terms of this ARTICLE 4.
Section 4.8. Waiver of Setoff. Customer Agent (and, for the avoidance of doubt,
each Customer) hereby waives any and all Liens, rights of setoff or other claims
against the Stored Precious Metal held for the Metal Lender pursuant to the
terms of this Article 4. Section 4.9. Termination of Segregated Storage
Facility. All Segregated Storage Facilities shall terminate on the Maturity Date
or on such earlier date as the Metal Lender accelerates the Obligations by
reason of the occurrence of an Event of Default hereunder. In addition, the
Customer Agent, on the one hand, or the Metal Lender, on the other hand, may at
any time on thirty (30) days prior written notice to the other terminate any
particular Segregated Storage Facility. Upon termination of a Segregated Storage
Facility, Customer Agent shall return at its sole expense and risk to the -23-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign029.jpg]
Metal Lender in accordance with the Metal Lender’s reasonable written
instruction all Stored Precious Metal that was delivered to the Customers.
Termination of any particular Segregated Storage Facility shall not affect any
Customer’s duty to perform its obligations to the Metal Lender under this
Article 4. ARTICLE 5. [RESERVED.] ARTICLE 6. CONDITIONS. Section 6.1. Conditions
to the Metal Lender’s Obligations Hereunder. The obligation of the Metal Lender
to make the initial Consignments of Metals hereunder or to enter into the Metal
Hedging Transactions, is subject to the satisfaction (or the Metal Lender’s
waiver) of all of the following conditions precedent: (a) The Metal Lender shall
have received a purchase agreement, payoff letter or other instrument from (i)
The Bank of Nova Scotia with respect to that certain Third Amended and Restated
Precious Metals Agreement, effective as of October 1, 2010 (as amended), and
(ii) Scotiabank Europe plc with respect to that certain Copper Consignment
Agreement, dated as of April 2, 2012 (as amended), in each case, to extinguish
all Indebtedness of the Customers under such agreements, and transfer title to
all Metals outstanding thereunder to the Metal Lender for simultaneous
Consignment hereunder (with no physical transfer of possession thereof from the
Approved Locations). (b) The Metal Lender shall have received all applicable
fees and expenses required to be paid by the Customers on or before the date
hereof. (c) The representations and warranties set forth in Article 8 hereof
shall be true and correct in all material respects on and as of the date hereof.
(d) There shall have been no material adverse change in the Customers’ financial
condition or their financial or business prospects, from those represented in
the financial statements or other information (other than projections) submitted
to the Metal Lender by or on behalf of a Customer in accordance with Section
8.5, which could reasonably be expected to have a Material Adverse Effect. (e)
The Metal Lender shall have received an opinion of counsel to each Customer
(other than AC, for which no opinion of counsel will be required), in form and
substance satisfactory to the Metal Lender. (f) The Metal Lender shall have
received a certificate from the secretary of each Customer certifying as to the
incumbency and genuineness of the signature of each Authorized Representative of
such Customer and certifying that attached thereto is a true, correct and
complete copy of (i) the articles or certificate of incorporation or formation
(or equivalent), as applicable, of such Customer and all amendments thereto,
certified as of a recent date by the appropriate governmental authority (to the
extent available) in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (ii) the bylaws, partnership
agreement, limited liability company agreement or other governing document of
such Customer as in effect on the Effective Date (including all amendments
thereto), (iii) resolutions duly adopted by the board of directors (or other
governing body) of such Customer authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement. -24-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign030.jpg]
(g) The Metal Lender shall have received certificates as of a recent date as to
the good standing of each Customer under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable. (h) The
Metal Lender shall have received the fully executed German Precious Metals
Agreement together with all guarantees in favor of the Metal Lender to be
delivered by the Customer Agent or any of its Subsidiaries in connection
therewith, each in form and substance satisfactory to Metal Lender. (i) The
Metal Lender shall have received a fully executed amendment to the Lender
Intercreditor Agreement naming the Metal Lender as the “Metal Agent” thereunder,
in form and substance satisfactory to Metal Lender. (j) The Metal Lender shall
have received a fully executed amendment to the Metal Intercreditor Agreement
naming the Metal Lender as the Collateral Agent thereunder, in form and
substance satisfactory to Metal Lender. (k) The Metal Lender shall have received
the Letter of Credit, together with evidence of the cancellation of the existing
letter of credit issued by the Senior Credit Agent in favor of The Bank of Nova
Scotia, in the principal amount of $30,000,000. (l) The Metal Lender shall have
received insurance certificates in form and substance satisfactory to the Metal
Lender and otherwise satisfying the requirements of Section 4.7 and Section
9.25. (m) No Default or Event of Default, shall have occurred and be continuing.
Section 6.2. Conditions to Subsequent Transactions. The obligation of the Metal
Lender to make any subsequent Consignments, Metal Hedging Transactions or
deliveries under the Segregated Storage Facility is subject to the following
conditions precedent: (a) All warranties and representations set forth in this
Agreement (except those made as of a specific date) shall be true and correct in
all material respects as of the date such Consignment or Metal Hedging
Transaction is requested and is to occur or delivery is requested to be made.
(b) After giving effect to such requested Consignment, Metal Hedging Transaction
or delivery (both as of the proposed date thereof and, on a pro forma basis as
of the last day of the most recent Fiscal Quarter for which financial statements
have been delivered to the Metal Lender), no Event of Default and no Default
shall have occurred and be continuing, or shall result from the requested
transaction. (c) No Customer is the subject of any voluntary or involuntary
petition under any chapter of the Bankruptcy Code, or any proceeding seeking the
appointment of a receiver, trustee or custodian of any of its property or
business. (d) No event(s) shall have occurred, and no circumstance(s) shall
exist, which individually or in the aggregate with other such circumstances or
events, has had, or could reasonably be expected to have, a Material Adverse
Effect. Section 6.3. Customers’ Confirmation. -25-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign031.jpg]
Each request by the Customer Agent on behalf of a Customer to the Metal Lender
for the delivery of Metal under the Consignment Facility and the Segregated
Storage Facility, and for a Metal Hedging Transaction, shall be deemed to be a
representation and warranty to the Metal Lender that the respective conditions
specified in Section 6.2 for such Consignment and/or Metal Hedging Transaction
has been satisfied. Section 6.4. Authorized Representatives. Each Customer
confirms that the initial Authorized Representatives of the Customer Agent are
identified in Schedule 6.4 hereto, and that the Metal Lender may conclusively
rely on such confirmation until it has received further certification from the
Customer Agent, in form acceptable to the Metal Lender, canceling or amending
the list of Authorized Representatives. Any person identifying himself or
herself as an Authorized Representative of the Customer Agent and who is
identified on in Schedule 6.4 shall have the right to effect transactions under
the Consignment Facility, the Segregated Storage Facility and this Agreement.
The Metal Lender shall have no responsibility or obligation to ascertain whether
the person is in fact the Authorized Representative of the Customer Agent which
he or she claims to be or is, in fact, authorized to effect the transaction. At
its option, the Metal Lender may verify any telephonic or telegraphic request
for a transaction by calling an Authorized Representative, and where more than
one Authorized Representative is so authorized, by calling an Authorized
Representative or other individual other than the caller or the individual
initiating the transaction. The Customers hereby authorize the Metal Lender at
its option to record electronically all telephonic requests for transactions
that the Metal Lender may receive from the Customer Agent or any other person
purporting to act on behalf of the Customer Agent. ARTICLE 7. SECURITY;
SUBORDINATION. Section 7.1. Collateral. The intent of the parties hereto is to
create a true Consignment from the Metal Lender to the Customers and for title
to remain with the Metal Lender; provided, however, that in the event that this
Agreement, any other Metal Document or the transactions contemplated hereby or
thereby are construed at any time with respect to any Consigned Metal as other
than a true Consignment from Metal Lender to the Customers, then as security for
its Obligations, each Customer hereby grants the Metal Lender a first priority
perfected Lien (subject to Liens arising by operation of law) on the Collateral
securing all present and future Obligations of such Customer to the Metal Lender
under this Agreement and any Consignment hereunder. Except as contemplated by
the Intercreditor Agreements and any Client-Customer Arrangements, the
Obligations of the Customers shall at all times be secured by such first
priority perfected Lien on the Collateral. Section 7.2. Identification of
Collateral. For the purpose of identifying the Collateral, so long as Metal of a
particular Category is subject to any Consignment, all Metal of such Category in
the possession or control of each Customer, or Metal of such Category held by a
third party for the account of a Customer, shall constitute Collateral
notwithstanding that (i) such Metal is in alloyed form or is contained in raw
materials, work-in-process, or finished goods, (ii) such Metal was delivered to,
or credited to the account of, a Customer by a third party in exchange for or in
consideration of Metal delivered by the Metal Lender to such third party, (iii)
such Metal was sold by a Customer to the Metal Lender and then consigned or
loaned back to such Customer pursuant to this Agreement, (iv) such Metal has
been commingled with other Inventory of the Customers, or (v) such Metal is
otherwise demonstrably not the actual Metal physically delivered by the Metal
Lender. -26-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign032.jpg]
Section 7.3. Supporting Letters of Credit. As continuing security for the prompt
and punctual payment and performance of all Obligations and/or as may be
required by the Metal Intercreditor Agreement, the Customer Agent shall cause
one or more Letters of Credit to be issued for the benefit of the Metal Lender
(or to the Collateral Agent for the benefit of the Metal Lender and the other
Approved Consignors) to the extent required by Section 9.24(b), and maintain
such Letters of Credit at all times until payment in full of the Obligations and
termination of the Metal Lender’s obligations hereunder. Section 7.4.
Intercreditor Agreements. Notwithstanding any provision contained herein to the
contrary, as among the Metal Lender, the lenders under the Senior Credit
Agreement and the Approved Consignors, the priority of security interests and
consignment interests of the Metal Lender under this Agreement shall at all
times be subject to, and evidenced and confirmed by, the Intercreditor
Agreements. Section 7.5. Security Documents. Each Customer agrees to execute and
deliver any and all Security Documents, in form and substance reasonably
satisfactory to the Metal Lender, and take such action as the Metal Lender may
reasonably request from time to time in order to cause the Metal Lender to be
secured at all times as described in this Agreement. ARTICLE 8. REPRESENTATIONS
AND WARRANTIES. As a material inducement to the Metal Lender to enter into this
Agreement and to provide Metal and financial accommodations contemplated hereby,
each Customer hereby represents and warrants to the Metal Lender (which
representations and warranties shall survive the execution of this Agreement,
the Consignments of Metal, the creation of the Segregated Storage Facility, and
the entering into of any Metal Hedging Transaction) that: Section 8.1. Existence
and Standing. Each Customer is a corporation or a limited liability company (as
applicable) duly and properly incorporated or organized, validly existing and
(to the extent such concept applies to such entity) in good standing or full
force and effect under the laws of its jurisdiction of incorporation or
organization (as applicable) and has all requisite corporate or limited
liability company (as applicable) authority to conduct its business in each
jurisdiction in which its business is conducted. Section 8.2. Authorization and
Validity. Each Customer has the power and authority and legal right to execute
and deliver the Metal Documents to which it is a party and to perform its
obligations thereunder. The execution and delivery by each Customer of the Metal
Documents to which it is a party and the performance of its obligations
thereunder have been duly authorized by proper proceedings, and the Metal
Documents to which such Customer is a party constitute legal, valid and binding
obligations of such Customer enforceable against such Customer in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and except as the same may be subject to general principles of equity.
-27-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign033.jpg]
Section 8.3. No Conflict; Government Consent. Neither the execution and delivery
by any Customer of the Metal Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Customer or (ii) any
Customer’s articles or certificate of incorporation or organization (as
applicable) or by-laws, code of regulations or operating agreement (as
applicable), or (iii) the provisions of any indenture, instrument or agreement
to which any Customer is a party or is subject, or by which it, or its property,
is bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien (other than Permitted Liens) in,
of or on the property of such Customer pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing (other than the filing of
the appropriate Security Documents), recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by a
Customer, is required to be obtained by any Customer in connection with the
execution and delivery of the Metal Documents, the transactions under this
Agreement, the payment and performance by the Customer of the Obligations or the
legality, validity, binding effect or enforceability of any of the Metal
Documents. Section 8.4. Security Interest in Collateral. The provisions of this
Agreement and the other Metal Documents (once delivered hereunder) will create
legal and valid Liens on all the Collateral in favor of the Metal Lender, and
such Liens will constitute perfected and continuing Liens on the Collateral,
securing the Obligations, enforceable against the applicable Customer, and
having priority over all other Liens on the Collateral except in the case of (a)
Permitted Metal Liens, to the extent any such Permitted Metal Liens would have
priority over the Liens in favor of the Metal Lender pursuant to any applicable
law or agreement, (b) Liens perfected only by possession (including possession
of any certificate of title) to the extent the Metal Lender has not obtained or
does not maintain possession of such Collateral, and (c) an alteration of such
priorities pursuant to the Intercreditor Agreements. Section 8.5. Financial
Statements. The audited consolidated financial statements of BEM and its
Subsidiaries for the period ending on December 31, 2018 heretofore delivered to
the Metal Lender and each of the other financial statements now or hereafter
delivered pursuant to Section 9.1 were prepared in accordance with GAAP (as in
effect on the date such statements were prepared) and fairly present the
consolidated financial condition and operations of BEM and its Subsidiaries at
such date and the consolidated results of their operations for the period then
ended. Section 8.6. Material Adverse Change. Since the date of the most recent
financial statements delivered pursuant to Section 9.1 hereof, there has been no
change in the business, property, condition (financial or otherwise) or results
of operations of the Customers which could reasonably be expected to have a
Material Adverse Effect. Section 8.7. Taxes. The Customers have filed all U.S.
federal, state and local tax returns and all other tax returns which are
required to be filed and have paid all material taxes due pursuant to said
returns or pursuant to any assessment received by any Customer, except such
taxes, if any, that are being contested in good faith by appropriate proceedings
and for which the applicable Customer has set aside on its books adequate
reserves -28-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign034.jpg]
except to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. Section 8.8. Litigation and
Environmental Matters. (a) There are no actions, suits, proceedings or
investigations by or before any arbitrator or governmental authority pending
against or, to the knowledge of any Customer, threatened against or affecting
the Customers (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that question the validity of this Agreement or the transactions contemplated
hereby. There are no labor controversies pending against or, to the knowledge of
any Customer, threatened against or affecting any Customer (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) that question the validity of this Agreement or
the transactions contemplated hereby. (b) Except with respect to any matters
reflected in the Financial Statements or that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, no
Customer (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any judgment, decree, order or
other similar requirement of or agreement with any governmental authority or
other Person under any Environmental Laws (iii) has received written notice of
any claim with respect to any Environmental Liability, the subject of which is
unresolved or for which ongoing obligations remain, or (iv) knows of any
circumstances, conditions, events or incidents including, without limitation,
the release, emission, discharge, presence or disposal of or exposure to any
Hazardous Materials that that could reasonably be expected to form the basis of
any claim of Environmental Liability against or affecting the Customers. Section
8.9. Compliance With Laws. Each Customer is in compliance with all laws,
regulations and orders of any governmental authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Section 8.10. Investment Company Act. No Customer is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. Section 8.11.
Solvency. (a) Immediately after the making of each Consignment, and after giving
effect thereto, (i) the fair value of the assets of each Customer, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of each Customer; (ii) the present fair saleable value of the
property of each Customer will be greater than the amount that will be required
to pay the probable liability of each Customer on its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) each Customer will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) each Customer will not
have unreasonably small capital with which to conduct the businesses in which it
is engaged as such businesses are now conducted and are proposed to be conducted
after the date hereof. -29-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign035.jpg]
(b) The Customers do not intend to and do not believe that they will, incur
debts beyond their ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by them and the timing of the
amounts of cash to be payable on or in respect of its Indebtedness. Section
8.12. Shared Benefits of Agreement. Each Customer expects to derive benefit (and
its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from the
Metal supplied, and financial accommodations extended, by the Metal Lender to
any of the Customers pursuant to this Agreement. Each Customer has determined
that execution, delivery, and performance of this Agreement and any other Metal
Documents to be executed by such Customer is within its purpose, will be of
direct and indirect benefit to such Customer, and is in its best interest.
Section 8.13. Specifically Designated National and Blocked Persons. No Customer,
or, to the knowledge of any Customer, any director, officer, employee or
authorized agent of any Customer or Affiliate of any Customer is a Sanctioned
Person or is located in a Sanctioned Country. No Customer is in violation of any
Sanctions applicable to such Customer and none of the transactions contemplated
hereby or by any Metal Document will violate any such Sanctions applicable to
it. Each Customer has implemented and maintains in effect adequate internal
procedures reasonably designed to ensure compliance. No Customer will, directly
or indirectly, use the proceeds of the transactions contemplated by this
Agreement, or lend, contribute or otherwise authorize the giving or offering of
any financial or other advantage to any person, such that the activities,
business or person to be funded, at the time of such funding, are subject to
Sanctions or in any manner that would result in a violation of any Sanctions. No
Customer nor any of its Affiliates is in violation of any Anti-Terrorism Law or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any
Anti-Terrorism Law. Section 8.14. Anti-Money Laundering. (a) Each Customer is in
compliance and will continue to comply with all applicable laws, regulations,
rules and government guidance primarily relating to the prevention of money
laundering and terrorist financing (collectively “AML Laws”) in any jurisdiction
where it operates and provides services; (b) Each Customer has policies and
controls designed to ensure compliance with economic and export sanctions
programs and will continue to comply with the applicable economic and export
sanctions administered in the local jurisdictions where each such Customer
operates and provides services, including, where applicable, the U.S. Treasury
Department’s Office of Foreign Asset Control (“OFAC”); (c) The Customers
maintain policies and procedures designed to ensure that their customers,
employees and vendors comply with AML Laws and Sanctions. Upon the Metal
Lender’s request, each Customer will confirm in writing that such Customer has
followed its policies and procedures established to comply with AML Laws and
economic sanctions programs; and (d) Each Customer agrees to notify the Metal
Lender promptly whenever such Customer receives any written notices from any
governing or regulatory entity pertaining to such Customer’s alleged
non-compliance with AML Laws or OFAC. -30-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign036.jpg]
ARTICLE 9. AFFIRMATIVE AND NEGATIVE COVENANTS. From the date hereof and until
(a) the Obligations have been paid and performed in full, and (b) the Metal
Lender’s commitments and obligations, have been terminated, each Customer
jointly and severally agrees that from and after the date hereof and until the
payment and performance in full of all Obligations: Section 9.1. Financial and
Collateral Reporting. Each Customer will maintain a system of accounting
established and administered in accordance with GAAP, and will furnish to the
Metal Lender: (a) within ninety (90) days after the close of each Fiscal Year of
BEM, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of BEM and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; (b) within forty-five (45)
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year of BEM, BEM’s consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its executive officers as presenting fairly
in all material respects the financial condition and results of operations of
BEM and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes and any matters; (c) concurrently with any delivery of
financial statements under Section 9.1(a) or 9.1(b) above, a certificate of an
executive officer of BEM (i) showing the calculations necessary to determine
compliance with this Agreement, and (ii) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto; (d) concurrently with
any delivery of financial statements under Section 9.1(a) or 9.1(b) above, a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines); (e) as soon as available
but in any event within twenty (20) days after the close of each Fiscal Month, a
certificate as of the last day of such Fiscal Month (each a “Collateral
Compliance Certificate”) detailing on a consolidating basis, in form reasonably
acceptable to the Metal Lender, the quantity and location of all Metal owned or
otherwise held by the Customers (including all Metal outstanding under Permitted
Metals Agreements and all Client Metal subject to any Client-Customer
Arrangement) as well as Collateral supporting the Net Marked-to-Market Exposure
of all Metal Hedging Transactions, each of which Collateral Compliance
Certificates shall serve as the basis for determining the Customers’ eligibility
for additional Consignments and Metal Hedging Transactions until such time as
the Metal Lender receives an updated Collateral Compliance Certificate; -31-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign037.jpg]
(f) as soon as available, but in any event not more than thirty (30) days prior
to the end of each Fiscal Year of BEM, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement) of BEM for the upcoming Fiscal Year; and (g)
promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Customers, or
compliance with the terms of this Agreement, as the Metal Lender may reasonably
request. Section 9.2. Use of Consignments. Each Customer will use the Consigned
Metal for general corporate purposes of the Customers not otherwise prohibited
by this Agreement. Section 9.3. Notices. Each Customer through the Customer
Agent, will give prompt notice in writing to the Metal Lender of: (a) the
occurrence of any Event of Default; (b) the filing or commencement of any
action, suit or proceeding by or before any arbitrator or governmental authority
against or affecting any Customer that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect; (c) any Lien
(other than Permitted Metal Liens) attaching or asserted against any material
portion of the Collateral; (d) any loss, damage, or destruction to the
Collateral in the amount of $500,000 or more, whether or not covered by
insurance; (e) the occurrence of any “Default” under the Senior Credit Agreement
or any “Event of Default” under any Permitted Metals Agreement which is subject
to the Metal Intercreditor Agreement; (f) the occurrence of any “Default” or
“Event of Default” under any other Permitted Metal Agreement not described in
the preceding clause (e) which has resulted in the exercise or commencement of
any creditor remedies thereunder against Metal in the possession, custody or
control of any Customer; (g) corporate reorganization involving any of the
Customers; (h) any breaches, threats or incidents related to the physical
security or safekeeping of the Collateral of which it becomes aware, and (i) any
other development that results in, or could reasonably be expected to result in,
a Material Adverse Effect. Each notice delivered under this Section 9.3 shall be
accompanied by a statement of an executive officer of the Customer Agent setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto. Section 9.4. Conduct
of Business. Each Customer will: (a) carry on and conduct its business in
substantially the same manner and in substantially the same or related fields of
enterprise as is conducted as of the date of this Agreement; (b) do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a domestic
corporation or limited liability company, in its jurisdiction of incorporation
or organization and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted; (c) keep adequate books
and records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP and on a
basis consistent with the Financial Statements delivered to the Metal Lender
pursuant to Section 8.5; and -32-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign038.jpg]
(d) implement and maintain procedures and controls at least as stringent as
those customarily implemented and maintained by similarly situated companies
engaged in similar businesses as such Customer, including, but not limited to,
procedures and controls related to monitoring, detecting, assessing, reporting
and responding to breaches, threats or incidents related to the physical
security or safekeeping of the Collateral. Section 9.5. Payment of Obligations.
Each Customer will pay its obligations, including tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Customer has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect. Section 9.6.
Compliance with Laws and Material Contractual Obligations. Each Customer will
(a) comply with all laws, rules, regulations and orders of any governmental
authority applicable to it or its property (including without limitation
Environmental Laws) and (b) perform in all material respects its obligations
under material agreements to which it is a party, in each case except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Section 9.7. Inspections; Field
Exams. Each Customer will permit the Metal Lender, by its respective employees,
representatives and agents, from time to time during normal business hours and
without disruption to the Customers’ normal business operations to (a) inspect
any of the Metal, the Collateral, and the books, financial records and written
policies, records and other documents related to the procedures and controls of
such Customer, (b) examine, audit and make extracts or copies of the books of
accounts, financial records and written policies, records and other documents
related to the procedures and controls of such Customer, (c) have access to its
properties, facilities, the Collateral and its advisors, officers, directors and
employees to discuss the affairs, finances and accounts of such Customer, and
(d) review, evaluate and make test verifications and counts of the Collateral of
each Customer, and (e) on not less than forty-eight (48) hours’ notice conduct
field exams of each Customer at the sole cost and expense of each Customer. If
an Event of Default has occurred and is continuing, each Customer shall provide
such access to the Metal Lender at all times and without notice and without
regard to whether such access will disrupt the Customers’ normal business
operations. During any inspection conducted at a Customer’s Premises, the Metal
Lender will, and will cause its employees, representatives and agents to, comply
with all health, safety and security requirements of general application in
effect at any such property or location where Collateral or books and records
are located. Without limitation of the foregoing, each Customer acknowledges and
agrees that the Metal Lender and its respective employees, representatives and
agents shall conduct a field exam within one- hundred twenty (120) days of the
Effective Date. Section 9.8. Communications with Accountants. Each Customer
executing this Agreement authorizes the Metal Lender to communicate directly
with its independent certified public accountants and authorizes and shall
instruct those accountants and advisors to communicate to the Metal Lender
information relating to any Customer with respect to the business, results of
operations and financial condition of any Customer. Section 9.9. [Reserved].
-33-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign039.jpg]
Section 9.10. Additional Collateral; Further Assurances. (a) Subject to
applicable law, each Customer shall, unless the Metal Lender otherwise consents,
(i) cause each operating Subsidiary of BEM which holds Consigned Metal to become
or remain a Customer and become a party to this Agreement by executing a Joinder
Agreement. (b) Without limiting the foregoing, each Customer shall, and shall
cause each of BEM’s Subsidiaries which is required to become a Customer pursuant
to the terms of this Agreement to, execute and deliver, or cause to be executed
and delivered, to the Metal Lender such other documents and agreements, and
shall take or cause to be taken such actions as the Metal Lender may, from time
to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Metal Documents. Section 9.11. Restricted Payments. No
Customer will declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, except (a) BEM may declare and pay dividends with
respect to its equity interests payable solely in additional shares of its
common stock, (b) Subsidiaries of BEM may declare and pay dividends ratably with
respect to their equity interests, (c) BEM may make Restricted Payments pursuant
to and in accordance with stock option plans or other benefit plans for
management or employees of BEM or its Subsidiaries and (d) BEM and its
Subsidiaries may make any other Restricted Payment so long as no Default or
Event of Default has occurred and is continuing prior to making such Restricted
Payment or would arise after giving effect (including pro forma effect) thereto
and the aggregate amount of such Restricted Payments does not exceed 10% of
Consolidated Net Worth as of the most recently ended Fiscal Quarter of BEM for
which financial statements have been delivered; provided, that the foregoing
aggregate limitation for Restricted Payments shall not apply as long as the
Leverage Ratio does not exceed 2.50 to 1.00 immediately prior to and immediately
after giving effect to any such Restricted Payment. Section 9.12. Indebtedness.
The Customers will not, nor will they permit any other Customer to, create,
incur or suffer to exist any Indebtedness, except: (a) the Obligations; (b)
Indebtedness existing on the date hereof and extensions, renewals and
replacements of any such Indebtedness; (c) Indebtedness of any Customer to any
other Customer or to any Subsidiary of BEM; (d) Guarantees by BEM of
Indebtedness of any of its Subsidiaries and by any such Subsidiary of
Indebtedness of BEM or any other such Subsidiary; (e) Indebtedness of any
Customer incurred to finance the acquisition, construction or improvement of any
assets, including Capitalized Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that the aggregate principal amount of
Indebtedness incurred in any Fiscal Year pursuant to this clause (e) shall not
exceed $25,000,000; (f) contingent obligations (i) by endorsement of instruments
for deposit or collection in the ordinary course of business, (ii) consisting of
the reimbursement obligations in respect of letter of -34-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign040.jpg]
credit obligations permitted by the Senior Credit Agreement, (iii) consisting of
the guarantees of Indebtedness incurred for the benefit of any Subsidiary of BEM
if the primary obligation is expressly permitted elsewhere in this Section 9.12,
and (iv) under the Beryllium Contracts; (g) Indebtedness arising under Swap
Agreements and Metal Hedging Transactions having a Net Marked-to-Market Exposure
not exceeding $50,000,000, which amount shall include the Swap Agreements and
Metal Hedging Transactions in existence on the Effective Date; (h) Indebtedness
arising under this Agreement and all other Permitted Metals Agreements in an
aggregate principal amount not to exceed the Aggregate Secured Metal Limit; (i)
Indebtedness arising under or permitted by the Senior Credit Agreement; (j)
unsecured Indebtedness of a Customer (including unsecured Subordinated
Indebtedness to the extent subordinated to the Obligations on terms reasonably
acceptable to the Metal Lender) in the form of publicly issued notes, to the
extent not otherwise permitted under this Section 9.12, and any Indebtedness of
a Customer constituting refinancings, renewals or replacements of any such
Indebtedness; provided that (i) both immediately prior to and after giving
effect (including giving effect on a pro forma basis) thereto, no Default or
Event of Default shall exist or would result therefrom, (ii) such Indebtedness
matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the date that is 181 days after the
Maturity Date (it being understood that any provision requiring an offer to
purchase such Indebtedness as a result of change of control or asset sale shall
not violate the foregoing restriction), (iii) such Indebtedness is not
guaranteed by any Subsidiary of BEM that is not a Customer (which guarantees, if
such Indebtedness is subordinated, shall be expressly subordinated to the
Obligations on terms not less favorable to the Metal Lender than the
subordination terms of such Subordinated Indebtedness), (iv) the covenants
applicable to such Indebtedness are not more onerous or more restrictive in any
material respect (taken as a whole) than the applicable covenants set forth in
this Agreement and (v) both immediately prior to and after giving effect
(including giving effect on a pro forma basis) thereto, the Customers would be
in compliance with Section 9.17; and (k) other unsecured Indebtedness in an
amount not in excess of $100,000,000. Section 9.13. Fundamental Changes and
Asset Sales. (a) No Customer will merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets, (including pursuant to a sale and leaseback
transaction), or any of the equity interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing: (i) any Person may merge
into BEM in a transaction in which BEM is the surviving corporation; (ii) any
Customer may merge into any other Customer (provided that any such merger
involving BEM must result in BEM as the surviving entity); (iii) any Customer
may sell, transfer, lease or otherwise dispose of its assets to any other
Customer; -35-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign041.jpg]
(iv) each Customer may (A) sell inventory in the ordinary course of business,
(B) effect sales, trade-ins or dispositions of equipment that is obsolete or no
longer useful in any meaningful way in its business, (C) enter into licenses of
technology in the ordinary course of business, and (D) make any other sales,
transfers, leases or dispositions that, together with all other property of the
Customers previously leased, sold or disposed of as permitted by this clause (D)
during any Fiscal Year of BEM, does not represent property with a book value
that (1) is greater than 10% of the Consolidated Total Assets of BEM or (2) is
responsible for more than 10% of the consolidated net sales or of the
Consolidated Net Income of BEM, in each case, as would be shown in the
consolidated financial statements of BEM as at the beginning of the four-quarter
period ending with the quarter in which such determination is made (or if
financial statements have not been delivered hereunder for that quarter which
begins the four quarter period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that quarter); and (v) any
Customer may liquidate or dissolve if BEM determines in good faith that such
liquidation or dissolution is in the best interests of BEM and is not materially
disadvantageous to the Metal Lender, and all Consigned Metal consigned to such
Customer is either returned to the Metal Lender or purchased and paid for
pursuant to this Agreement. (b) No Customer will engage to any material extent
in any business other than businesses of the type conducted by the Customers on
the date of this Agreement and businesses reasonably related thereto. (c) No
Customer will change its Fiscal Year from the basis in effect on the date of
this Agreement. Section 9.14. Liens. No Customer will create, incur, or suffer
to exist any Lien in, of, or on any of the Collateral of such Customer, except
the following (collectively, “Permitted Liens”): (a) Liens created pursuant to
any Metal Document; (b) Liens arising in connection with Permitted Metals
Agreements subject to the Metal Intercreditor Agreement to the extent required
by Section 9.21; (c) Liens arising in connection with the Senior Credit
Agreement subject to the Lender Intercreditor Agreement; (d) any Lien on any
property or asset of any Customer existing on the date hereof; provided that
such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof; (e) any Lien existing
on any property or asset prior to the acquisition thereof by any Customer or
existing on any property or asset of any Person that becomes a Customer after
the date hereof prior to the time such Person becomes a Customer; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Customer, as the case -36-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign042.jpg]
may be, (ii) such Lien shall not apply to any other property or assets of a
Customer and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Customer, as the case may be, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; (f) Liens on
assets acquired, constructed or improved by any Customer; provided that (i) such
security interests secure Indebtedness permitted by Section 9.12(e), (ii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such assets and (iii) such security interests shall not apply to
any other property or assets of the Customer; (g) Liens for taxes, fees,
assessments, or other governmental charges or levies on the property of any
Customer if such Liens (i) shall not at the time be delinquent or (ii) subject
to the provisions of Section 9.5, do not secure obligations in excess of
$15,000,000 and a stay of enforcement of such Lien is in effect; (h) Liens
imposed by law, such as carrier’s, warehousemen’s, and mechanic’s Liens and
other similar Liens arising in the ordinary course of business which secure
payment of obligations not more than ten days past due or which are being
contested in good faith by appropriate proceedings diligently pursued and for
which adequate reserves shall have been provided on the Customer’s books; (i)
statutory Liens in favor of landlords of real property leased by a Customer;
provided that, the Customer is current with respect to payment of all rent and
other material amounts due to such landlord under any lease of such real
property; (j) Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation or to secure the
performance of bids, tenders, or contracts (other than for the repayment of
Indebtedness) or to secure indemnity, performance, or other similar bonds for
the performance of bids, tenders, or contracts (other than for the repayment of
Indebtedness) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Laws) or surety or appeal bonds, or to secure indemnity,
performance, or other similar bonds; (k) the equivalent of the types of Liens
discussed in clauses (g) through (j) above, inclusive, in any jurisdiction in
which the Customer is engaged in business or owns property or assets; (l) Liens
arising from judgments or orders under circumstances that do not constitute an
Event of Default under Section 10.1(m); (m) Liens in favor of or asserted by any
Client in Client Metals under or in connection with any Client-Customer
Arrangement; and (n) other Liens not otherwise permitted above so long as the
aggregate principal amount of the obligations subject to such Liens does not at
any time exceed $20,000,000. The Permitted Liens referred to in this Section
9.14, excluding those referred to in clauses (e), (g) and (n) above, are
referred to in this Agreement as “Permitted Metal Liens”. Section 9.15. Change
of Name or Location. No Customer shall (a) change its name as it appears in
official filings in the state of its incorporation or organization, (b) change
its chief executive office, principal place of business, mailing address,
corporate -37-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign043.jpg]
offices or warehouses or locations at which Collateral is held or stored, or the
location of its records concerning the Collateral, (c) change the type of entity
that it is, (d) change its organization identification number, if any, issued by
its state of incorporation or other organization, or (e) change its state of
incorporation or organization, in each case, without at least fifteen (15)
Business Days’ prior written notice to the Metal Lender and the Metal Lender
shall have either (i) determined that such event or occurrence will not
adversely affect the validity, perfection or priority of the Metal Lender’s
security interest in the Collateral, or (ii) after the Metal Lender’s written
acknowledgement that any reasonable action requested by the Metal Lender in
connection therewith, including to continue the perfection of any Liens in favor
of the Metal Lender in any Collateral, has been completed or taken, and,
provided that, with respect to any Customer, any new location shall be in
continental U.S. Section 9.16. Amendments to Agreements. (a) No Customer will
amend or terminate its articles of incorporation, charter, by- laws, code of
regulations or other organizational document in any manner that could reasonably
be expected to materially and adversely affect the Metal Lender’s Liens on the
Collateral. (b) The Customers shall not amend, amend and restate, supplement or
otherwise modify, or permit to be amended, amended and restated, supplemented or
otherwise modified, any of the terms of the Senior Credit Agreement, the Pledge
and Security Agreement or any agreements entered into in connection therewith in
a manner that could reasonably be expected to have a Material Adverse Effect.
(c) If the Senior Credit Agreement is hereafter amended, refinanced or otherwise
replaced (including, without limitation, with an unsecured credit facility), the
parties hereto shall negotiate in good faith to make appropriate modifications
to this Agreement acceptable to the parties hereto, such that the applicable
representations, warranties, agreements, covenants and Events of Default herein
conform to their corresponding provisions of such amended, refinanced or
replaced credit facility; provided, however, that the Metal Lender will not be
required to make any such modifications to the extent they would affect the
Applicable Margin or cause the Metal Lender to surrender, modify, alter, release
or otherwise compromise its security interest in the Collateral. Section 9.17.
Financial Covenants. (a) Maximum Leverage Ratio. BEM will not permit the
Leverage Ratio, determined as of the end of each of its Fiscal Quarters for the
then most-recently ended four Fiscal Quarters, to be greater than 3.50 to 1.00.
(b) Minimum Fixed Charge Coverage Ratio. BEM will not permit the Fixed Charge
Coverage Ratio, determined as of the end of each of its Fiscal Quarters for the
then most-recently ended four Fiscal Quarters, to be less than 1.50 to 1.00.
Section 9.18. Subordination of Intercompany Notes. All Indebtedness evidenced by
an intercompany note, together with all accrued interest thereon, and any other
indebtedness for borrowed money now owing or which hereafter may become owing by
or from a Customer to any other Customer, howsoever such indebtedness may be
hereafter created, extended, renewed or evidenced, together with all accrued
interest thereon and any and all other obligations and liabilities of any kind
owing by or from a Customer to any other Customer shall at all times and in all
respects be subordinate and junior in right of payment to any and all
obligations, liabilities and indebtedness of any kind of the Customers to the
Metal Lender including, without limitation, the Obligations, and any extensions,
renewals, modifications, and amendments thereof and all accrued interest thereon
and any fees -38-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign044.jpg]
owing by the Customers to the Metal Lender; provided, however, that the
Customers may make payments in respect of intercompany notes as long as such
payment will not result in an Event of Default. Section 9.19. Accounting
Methods. No Customer shall modify or change its method of accounting (other than
as may be required to conform to GAAP) or enter into, modify, or terminate any
agreement currently existing, or at any time hereafter entered into with any
third party accounting firm or service bureau for the preparation or storage of
the Customers’ accounting records without such accounting firm or service bureau
agreeing to provide to the Metal Lender information relating to (a) the
Customers’ financial condition and (b) the Collateral. Section 9.20. Consigned
Metal. No Customer shall grant any security interest or ownership rights to any
of its customers with respect to any of the Consigned Metal whether or not such
customers have prepaid orders for the Consigned Metal or any products or
property which does or will include the Consigned Metal. Notwithstanding the
foregoing, the parties agree that any Client may file financing statements or
other public notices with respect to any Client Metal subject to any
Client-Customer Arrangement. Section 9.21. Metal Intercreditor Agreement. (a) No
Customer shall obtain Gold, Silver, Platinum, Palladium or Rhodium on a secured
basis (whether styled as a consignment, loan, conditional sale or other secured
financing) from any supplier, lender, consignor or financial institution other
than the Metal Lender unless (i) no Metal of the same Category is outstanding on
Consignment to any Customer under Article 2 hereof, or (ii) such other supplier,
lender, consignor or financial institution executes and delivers to the Metal
Lender a counterpart or joinder to the Metal Intercreditor Agreement in form and
substance reasonably acceptable to Collateral Agent. (b) Notwithstanding any
provision contained in this Agreement to the contrary, if any Customer holds any
Metal of a particular Category on a secured basis (whether styled as a
consignment, loan, conditional sale or other secured financing) pursuant to any
Permitted Metals Agreement (other than this Agreement), the Customers will not
have the right to obtain Consignments of the same Category of Metals under this
Agreement unless the supplier, lender, consignor or financial institution under
such Permitted Metals Agreement executes and delivers to the Metal Lender an
intercreditor agreement (which may be the Metal Intercreditor Agreement) in form
and substance reasonably acceptable to the Metal Lender. In its capacity as
Metal Lender (and not as the Collateral Agent) or in the event Metal Lender no
longer serves as the Collateral Agent, Metal Lender agrees that, notwithstanding
any provision of this Agreement to the contrary, to the extent the Customers (or
any of them) provide security, certificates of insurance, Letters of Credit,
access rights, appraisals, reports, notices or any other items directly to the
Collateral Agent for the benefit of the Approved Consignors, the Customers will
not be required to provide any such items to the Metal Lender hereunder,
including, without limitation: (i) supporting Letters of Credit as contemplated
by Section 7.3; (ii) financial reports and certifications as contemplated by
Section 9.1; (iii) any notices contemplated by Section 9.3; (iv) the right to
conduct inspections or field exams as contemplated by Section 9.7; (v) notices
with respect to Permitted Precious Metals Agreements and Client- Customer
Arrangements as contemplated by Section 9.24; and (vi) insurance coverage and
certificates of insurance as contemplated by Section 9.25. (c) Notwithstanding
anything to the contrary set forth in this Agreement, the foregoing Sections
9.21(a) and 9.21(a) shall not apply to any Metal that a Customer obtains from
any supplier, lender, consignor or financial institution on an unsecured basis,
and each Customer shall be entitled to obtain any -39-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign045.jpg]
Category of Metals on an unsecured basis from any supplier, lender, consignor or
financial institution. For purposes of this Section 9.21(c) only, the parties to
this Agreement agree that the Lease, dated as of December 20, 2006, between WAM
and BASF Corporation (as the assigned of BASF Catalysts, LLC), as amended,
modified or restated from time to time (the “BASF Lease”), will be deemed
unsecured; provided, however, that the Customers shall ensure that at all times
the aggregate value of the metals consigned or leased under the BASF Lease does
not exceed $35,000,000. (d) For the avoidance of doubt, each Customer shall be
entitled to (i) purchase Metals for cash from any Person, and (ii) enter into
Client-Customer Arrangements in the ordinary course of such Customer’s business.
Section 9.22. [Reserved]. Section 9.23. Location of Metal. (a) The Customers
shall at all times maintain one hundred percent (100%) of the Consigned Metal
physically located at (i) one or more Approved Locations, (ii) in transit
between any Approved Locations, or (iii) in transit to Metal Lender. (b) The
Customers shall not permit the value (as determined pursuant to Section 2.2
hereof) of all Metal of the Customers in the possession of, or in transit to,
Approved Refiners/Fabricators to exceed $50,000,000 at any time (or such other
amount as may be approved by the Metal Lender or the Collateral Agent from time
to time). (c) The Customers shall not permit the value (as determined pursuant
to Section 2.2 hereof) of all Metal of the Customers in the possession of, or in
transit to, Approved Subconsignees to exceed $20,000,000 at any time (or such
other amount as may be approved by the Metal Lender or the Collateral Agent from
time to time). Section 9.24. Permitted Metals Agreements. (a) The Customers
shall provide the Metal Lender with (i) prompt written notice of each Permitted
Metals Agreement and Client-Customer Arrangement entered into by any Customer
from time to time, (ii) a copy of each Permitted Metals Agreement and each
agreement entered into to evidence any Client-Customer Arrangement, (iii) notice
of any Lien filed in connection with a Permitted Metals Agreement or a
Client-Customer Arrangement, and (iv) such additional information as the Metal
Lender may reasonably request from time to time with respect to all Permitted
Metals Agreements and all Client- Customer Arrangements. (b) (i) The Customers
shall ensure that (A) the sum of: (1) the aggregate value (determined in
accordance with Section 2.2 hereof) of all Metal held by the Customers (which
may include Metal obtained or held by any Customer pursuant to this Agreement,
any Permitted Metal Agreement and any Client-Customer Arrangement) at all
Approved Locations, plus (2) the aggregate undrawn face amount of any Letters of
Credit in excess of the Net Marked-to-Market Exposure of all Metal Hedging
Transactions, at all times equals or exceeds (B) the sum of: (1) the aggregate
value (determined in accordance with Section 2.2 hereof) of Consigned Metal
consigned or leased to the Customers under this Agreement, plus (2) the
aggregate value (determined in accordance with Section 2.2 hereof) of Metal
outstanding to the Customers under all Permitted Metals Agreements (other than
this Agreement), plus (3) the aggregate value (determined in accordance with
Section 2.2 hereof) of Metal outstanding to the Customers under any
Client-Customer Arrangement. -40-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign046.jpg]
(ii) If it is determined that a Physical Metal Deficiency (as defined below)
exists, then within forty-five (45) of any Authorized Representative becoming
aware of such Physical Metal Deficiency, the Customers shall (A) purchase or
otherwise acquire Equity Metal, or (B) amend one or more Letters of Credit or
cause additional Letters of Credit to be issued, or (C) provide a Collateral
Compliance Certificate evidencing a reduction in such Physical Metal Deficiency,
or (D) engage in any combination of the foregoing, to the extent necessary to
cure such Physical Metal Deficiency. During such 45-day period, the Customer’s
failure to comply with Section 9.24(b) shall not be deemed to be a Default under
this Agreement. As used in this Agreement, the term “Physical Metal Deficiency”
means the amount, if any, by which (i) the amount determined pursuant to Section
9.24(b)(i)(B) exceeds (ii) the amount determined pursuant to Section
9.24(b)(i)(A). Notwithstanding anything to the contrary in this Section
9.24(b)(ii), if the amount of the Physical Metal Deficiency equals or exceeds
$20,000,000, the Customers shall have five (5) Business Days to cure such
Physical Metal Deficiency in accordance with this Section 9.24(b)(ii). (c) The
Customers shall ensure that at all times the Aggregate Secured Metal Facility
Indebtedness does not exceed the Aggregate Secured Metal Limit. Section 9.25.
Insurance and Safekeeping. (a) The Customers will bear all risk of loss, damage
or disappearance from any cause whatsoever (including, but not limited to, that
resulting from fire, theft by any means including fraud, accidental damage and
transit risks, confiscation, expropriation, nationalization, deprivation, war,
riots, strikes and civil commotion) with respect to the Consigned Metal or
Stored Precious Metal from the time delivered by the Metal Lender until returned
to the Metal Lender or purchased by the Customer, as provided in this Agreement.
(b) Until such time as the Consigned Metal or Stored Precious Metal being
returned to the Metal Lender has been received by Metal Lender, or purchased by
the Customer, as provided in this Agreement, the Customer will afford the
Consigned Metal or Stored Precious Metal no less safekeeping protection than it
affords Metal held for its own account. (c) If the Metal Lender delivers written
notice to the Customer Agent setting forth the basis for its reasonable belief
that an Approved Storage Facility Location offers inadequate safekeeping
protection for the Stored Precious Metal, the applicable Customer shall transfer
all Stored Precious Metal, contained at such Approved Storage Facility Location
to another Approved Storage Facility Location (if any) within ten (10) days
following receipt of such notice. If the Collateral Agent and Metal Lender
jointly deliver written notice to the Customer Agent setting forth the basis for
their reasonable belief that an Approved Location offers inadequate safekeeping
protection for the Consigned Metal, the applicable Customer shall: (i) with
respect to Approved Locations that are not Approved Refiner/Fabricator Locations
or Approved Subconsignee Locations, transfer all Consigned Metal contained at
such Approved Location to another Approved Location within ten (10) days
following receipt of such notice, and (ii) with respect to Approved
Refiner/Fabricator Locations or Approved Subconsigneee Locations, use its
commercially reasonable efforts to transfer all Consigned Metal contained as
such Approved Location to another Approved Location as quickly as possible
taking into account the reasonable completion of outstanding or committed
refining, fabrication or other third party activities undertaken in the ordinary
course of business. (d) Each Customer will arrange and maintain insurance
coverage reasonably acceptable to the Metal Lender on the Consigned Metal and
Stored Precious Metal in such amounts and covering such risks as is usually
carried by companies engaged in a similar business. Without limiting the
foregoing, each Customer will maintain all risk property/cargo insurance
sufficient to cover the Consigned Metal and Stored Precious Metal on a
replacement cost basis and insurance to cover theft of the Consigned Metal or
Stored Precious Metal by any means, including via computer, and the Metal Lender
will be -41-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign047.jpg]
included as a loss payee under this insurance. The Customer Agent shall, upon
request, deliver to the Metal Lender evidence of such insurance, including but
not limited to a certificate of insurance, and such certificate of insurance
will provide that the insurer will provide thirty (30) days’ prior written
notice of cancellation, non-renewal or material modification to the Metal Lender
and note the Metal Lender as a loss payee. ARTICLE 10. EVENTS OF DEFAULT AND
ACCELERATION. Section 10.1. Events of Default. In each case of the occurrence of
any one or more of the following events (each of which is herein called an
“Event of Default”): (a) any representation or warranty made or deemed made by
or on behalf of a Customer herein or in any of the Metal Documents or in any
certificate, statement or agreement furnished in writing by the Customers in
connection with this Agreement or any Metal Document shall prove to be false or
misleading in any material respect; or (b) default in the payment of any
Obligation, when the same shall become due and payable, whether at the due date
thereof or at a date fixed for payment or by acceleration or otherwise and
continuation thereof for a period of two (2) Business Days; or (c) (i) default
by any Customer in the due observance or performance of, or compliance with, any
covenant or agreement contained in any of Section 9.2, 9.3 or 9.4 (with respect
to a Customer’s existence), Section 9.7, Sections 9.10 through 9.21, inclusive,
or Section 9.24(b); or (ii) default by any Customer in the due observance or
performance of, or compliance with, any covenant or agreement contained in
Section 9.23 and continuance of such default for five (5) Business Days after
occurrence; or (d) default by the Customer Agent or any Customer in the due
observance or performance of, or compliance with, any covenant or agreement
contained in any of Sections 4.2 or 4.3 and continuance of such default for two
(2) Business Days after occurrence; or (e) default by any Customer (other than a
default which constitutes an Event of Default under another subsection of this
Section 10.1) in the due observance or performance of, or compliance with, any
other covenant, condition or agreement to be observed or performed pursuant to
the terms of this Agreement or pursuant to the terms of any other Metal Document
and which default shall continue unremedied for thirty (30) days after Customer
Agent’s receipt of written notice thereof from the Metal Lender; or| (f) any
Customer shall (i) make an assignment for the benefit of creditors; or (ii) file
or suffer the filing of any voluntary or involuntary petition under any chapter
of the Bankruptcy Code by or against any Customer; provided, however, that the
involuntary filing of a petition in bankruptcy against a Customer shall not
constitute an Event of Default unless such Customer fails to object and the
petition is not stayed or discharged within sixty (60) days after the filing
thereof; or (iii) apply for or permit the appointment of a receiver, trustee or
custodian of any of the property or business of any Customer; or (iv) become
insolvent or suffer the entry of an order for relief under the Bankruptcy Code;
or (v) make an admission in writing of its inability to pay its debts as they
become due; or (g) the occurrence of any loss, theft, destruction of or damage
to any of the Consigned Metal or Stored Precious Metal which is not either
adequately covered by insurance payable to the Metal -42-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign048.jpg]
Lender or paid for by the Customer as provided in this Agreement within fifteen
(15) days of such occurrence; or (h) the occurrence of any attachment of any
Lien (other than a Permitted Metal Lien) on any of the Consigned Metal or Stored
Precious Metal; or (i) the occurrence of any attachment of any Lien (other than
a Permitted Metal Lien) on any other Collateral and such attachment shall not be
discharged within thirty (30) days of the date such attachment was made; or (j)
(i) an “Event of Default” shall occur under and as defined in the Senior Credit
Agreement; (ii) an “Event of Default” shall occur under and as defined in any
Permitted Metals Agreement that is subject to the Metal Intercreditor Agreement;
or (iii) a default shall occur with respect to any evidence of Material
Indebtedness of any Customer (which may include any Metal Hedging Transaction if
the Indebtedness covered thereby qualifies as Material Indebtedness at the time
of determination), if the effect of such default is to accelerate the maturity
of such Material Indebtedness or to permit the holder thereof to cause such
Material Indebtedness to become due prior to the stated maturity thereof; or if
any Material Indebtedness of any Customer is not paid, when due and payable,
whether at the due date thereof or a date fixed for prepayment or otherwise; or
(k) (i) any guarantee issued in favor of Metal Lender in accordance with the
German Precious Metals Agreement (a “German Guarantee”) shall fail to be in full
force and effect, or any Customer or applicable guarantor thereunder otherwise
ceases to guarantee the obligations of MAMG under the German Precious Metals
Agreement in accordance with the terms thereof; or (ii) Metal Lender exercises
any of its available rights or remedies under any German Guarantee due to a
failure by MAMG to make a payment to BMO in accordance with the terms of the
German Precious Metals Agreement, and Metal Lender fails to receive payment or
satisfaction in full under such German Guarantee pursuant to the terms of and
within the time period specified therein; or (l) any Change in Control shall
occur; or (m) one or more judgments for the payment of money in an aggregate
amount in excess of $20,000,000 (or the equivalent thereof in currencies other
than dollars) shall be rendered against any Customer and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Customer to enforce
any such judgment; or (n) (i) any Security Document or this Agreement shall for
any reason fail to create a valid and perfected first priority security interest
in any material portion of the Collateral purported to be covered thereby,
except as permitted by the terms of any Metal Document, or (ii) any Security
Document shall fail to remain in full force or effect or any action shall be
taken by a Customer or other party thereto (other than the Metal Lender) to
discontinue or to assert the invalidity or unenforceability of any Security
Document; or (o) any material provision of any Metal Document for any reason
ceases to be valid, binding and enforceable in accordance with its terms, or any
Customer shall challenge the enforceability of any Metal Document (including,
without limitation, any Intercreditor Agreement) or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any provision
of any of the Metal Documents has ceased to be or otherwise is not valid,
binding and enforceable in accordance with its terms; or -43-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign049.jpg]
(p) the Customers shall fail to renew or replace any Letter of Credit securing
this Agreement, or any extension(s) or replacement(s) therefor, at least ten
(10) Business Days prior to its scheduled expiry date, if any, unless the
Customers have demonstrated to the Metal Lender’s reasonable satisfaction that
the loss of such Letter of Credit is adequately offset by other existing Letters
of Credit and other Collateral; or the issuer of any Letter of Credit shall seek
to modify, revoke or terminate its liability under a Letter of Credit, or any
governmental agency shall seek to limit, defer, postpone or terminate the Metal
Lender’s rights or the issuer’s liability under a Letter of Credit, unless the
Customers have replaced such Letter of Credit with a substitute Letter of Credit
within ten (10) Business Days or have demonstrated to the Metal Lender’s
reasonable satisfaction that the loss of such Letter of Credit is adequately
offset by other Collateral; then in any such event, immediately upon the
occurrence of the Event of Default set forth in subparagraph (e) above, and
during the continuance of such Event of Default, at the option of the Metal
Lender in all other cases, (i) the obligations of the Metal Lender hereunder
shall terminate, (ii) the Customers shall promptly return to the Metal Lender
all Consigned Metal theretofore consigned to but not purchased and paid for by
the Customers, (iii) the Customer Agent shall promptly return to the Metal
Lender all Stored Precious Metal not purchased and paid for by any Customer and
shall otherwise grant, or cause any applicable Customer to grant, the Metal
Lender immediate access to any Stored Precious Metal in order to allow for the
Metal Lender’s recovery thereof, (iv) all the Customers’ obligations to the
Metal Lender (including, without limitation, those under the Consignment
Facility, the Segregated Storage Facility and any Metal Hedging Transactions)
shall become immediately due and payable without presentment, demand or notice,
all of which are hereby expressly waived, notwithstanding any credit or time
allowed to the Customers or any instrument evidencing the Customers’ Obligations
to the Metal Lender; (v) the Metal Lender may draw against any and all Letters
of Credit securing this Agreement; and (vi) the Customers shall deliver cash
collateral to the Metal Lender equal to the Net Marked-to-Market Exposure of all
Metal Hedging Transactions to be held by the Metal Lender and on such terms and
conditions as shall be satisfactory to the Metal Lender in its sole discretion.
The Metal Lender shall in addition have all of the rights and remedies of a
secured party under the Uniform Commercial Code with respect to any Collateral
now or hereafter securing the Customer’s Obligations hereunder. The Customers
shall, at the Metal Lender’s request, immediately assemble all such Collateral
and Metal, and the Metal Lender may go upon the Customer’s Premises to take
immediate possession thereof. Section 10.2. Waiver. No failure or delay on the
Metal Lender’s part to exercise or to enforce any of the Metal Lender’s rights
hereunder or under any other instruments or agreement evidencing the Customers’
Obligations to the Metal Lender or to require strict compliance with the terms
hereof or thereof in any one or more instances and no course of conduct on the
Metal Lender’s part shall constitute or be deemed to constitute a waiver or
relinquishment of any such rights hereunder unless it shall have signed a waiver
thereof in writing and no such waiver, unless expressly stated therein, shall be
effective as to any transaction which occurs after the date of such waiver or as
to any continuance of a breach after such waiver. The Metal Lender’s rights
hereunder shall continue unimpaired notwithstanding any extension of time,
compromise or other indulgence granted by the Metal Lender to the Customers with
respect to the Customers’ Obligations to the Metal Lender or any instrument
given the Metal Lender in connection therewith, and each Customer hereby -44-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign050.jpg]
waives notice of any such extension, compromise or other indulgence and consent
to be bound thereby as if they had expressly agreed thereto in advance. ARTICLE
11. AMENDMENTS/WAIVERS. This Agreement (including the Schedules hereto) and the
other Metal Documents constitute the entire agreement of the parties herein and
supersede any and all prior agreements, written or oral, as to the matters
contained herein, and no modification or waiver of any provision hereof or of
any Metal Document, nor consent to the departure by the Customers therefrom,
shall be effective unless the same is in writing, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. ARTICLE 12. INDEMNIFICATION. Each Customer, jointly and
severally, agrees to indemnify and hold harmless the Metal Lender and each of
its Affiliates and any of their respective officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against any
Indemnified Liabilities that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or related to this Agreement,
the Security Documents or any other Metal Documents executed or delivered in
connection herewith or any early termination thereof, and any related documents
or the transactions contemplated hereby or thereby, including but not limited
to: (i) any Indemnified Liabilities arising out of or relating to a breach, act,
or omission by or of the Customer Agent, any Customer, any Approved
Refiner/Fabricator, any Approved Subconsignee or any of their respective
Affiliates, or any third party having custody over any Metal in any location or
in transit, including any Approved Location, Approved Storage Facility Location
or Approved Subconsignee Location; (ii) any violation of applicable law; or
(iii) any incorrect, incomplete or untrue information or documentation provided
by or through any Customer in connection with the storage of the Metals; except
to the extent that such Indemnified Liability is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. In any
such litigation, or preparation therefor, the Metal Lender shall be entitled to
select a single firm for its own counsel and, in addition to the foregoing
indemnity, each Customer agrees to pay promptly the reasonable fees and expenses
of such counsel, except to the extent that such expenses related to the
litigation have been determined in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. This indemnification shall survive and
continue for the benefit of all Indemnified Parties. ARTICLE 13. SETOFF. Each
Customer hereby grants to the Metal Lender, a continuing Lien and right of
setoff as security for all liabilities and obligations to the Metal Lender,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Metal Lender. At any time upon the occurrence and
during the continuance of an Event of Default, without demand or notice (any
such notice being expressly waived by each Customer), but without any
duplication in recovery, the Metal Lender may setoff the same or any part
thereof and apply the same to any liability or obligation of any Customer even
though unmatured and regardless of the adequacy of any other Collateral (other
than obligations and liabilities under any Metal Hedging Transaction which are
adequately cash-collateralized). ANY AND ALL RIGHTS TO REQUIRE THE METAL LENDER
TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT -45-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign051.jpg]
OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
CUSTOMER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY EACH
CUSTOMER. ARTICLE 14. ASSIGNMENTS. Section 14.1. Assignment by Customers. The
rights of the Customers under this Agreement may not be assigned to any third
party without the prior written consent of the Metal Lender. All covenants and
agreements of the Customers contained herein shall bind the Customers and their
successors and assigns, and shall inure to the benefit of the Metal Lender, its
successors and assigns. Subject to and without limitation of Section 14.2 and
Section 14.3, Metal Lender may at any time assign or transfer all or any of its
rights and/or obligations hereunder, provided such assignment or transfer is to
its successors in title or to a wholly-owned subsidiary, an Affiliate, or a
branch or office of Metal Lender and each such assignee is entitled to rely on
the provisions contained in Article 14. Section 14.2. Participations. (a) The
Metal Lender shall have the unrestricted right at any time and from time to
time, and without the consent of or notice to the Customers, to grant to one or
more banks or other financial institutions (each, a “Participant”) participating
interests in the Metal Lender’s obligations under this Agreement (other than the
Segregated Storage Facility) and/or any or all of the commitments held by the
Metal Lender under this Agreement (other than the Segregated Storage Facility).
In the event of any such grant by the Metal Lender of a participating interest
to a Participant, whether or not upon notice to the Customers, Metal Lender
shall remain responsible for the performance of its obligations hereunder and
the Customers shall continue to deal solely and directly with Metal Lender in
connection with Metal Lender’s rights and obligations hereunder. Subject to the
terms and provisions of any Metal Document, the Metal Lender may furnish any
information concerning the Customers in its possession from time to time to
prospective Participants, provided that Metal Lender shall require any such
prospective Participant to agree in writing to maintain the confidentiality of
such information; (b) The Metal Lender may sell participations to a Participant
in all or a portion of such Metal Lender’s rights and obligations under this
Agreement (including all or a portion of its commitment to consign Metal);
provided that each of the Customers and the Metal Lender must give its prior
written consent to the sale of such participation (which consent shall not be
unreasonably withheld but which consent must be obtained prior to the release of
any information to such participant); and provided further that any consent of
the Customers otherwise required under this Section shall not be required if an
Event of Default has occurred and is continuing. In addition, any sale of a
participation shall provide that (i) such Metal Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Metal Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Customers shall continue to deal solely and directly with the
Metal Lender in connection with the rights and obligations of the parties under
this Agreement. Any agreement or instrument pursuant to which the Metal Lender
sells such a participation shall provide that the Metal Lender shall retain the
sole right to enforce this Agreement and to approve any amendment, modification
or waiver of any provision of this Agreement. -46-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign052.jpg]
Section 14.3. Pledges. The Metal Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release the Metal Lender from any of its obligations
hereunder or substitute any such assignee for such Metal Lender as a party
hereto. ARTICLE 15. EXPENSES. The Customers shall pay upon demand all reasonable
out-of-pocket expenses of the Metal Lender in connection with the preparation,
administration, collection, waiver or amendment of credit terms, or in
connection with the Metal Lender’s exercise, preservation or enforcement of any
of its rights or remedies hereunder and under the Security Documents, including,
without limitation, reasonable fees of outside legal counsel or the allocated
costs of in-house legal counsel, accounting, consulting, brokerage or other
costs relating to any appraisals or examinations conducted in connection with
the loan and consignment or any Collateral therefor, and the amount of all such
expenses shall, until paid, bear interest at the rate applicable to principal
hereunder (including any applicable default rate specified in this Agreement)
and be an obligation secured by any Collateral. ARTICLE 16. GOVERNING LAW; JURY
TRIAL WAIVER; CONSENT TO JURISDICTION; MISCELLANEOUS. Section 16.1. Governing
Law. This Agreement and the rights and obligations of the parties hereunder
shall be construed and interpreted in accordance with the laws of the State of
New York (excluding the laws applicable to conflicts or choice of law). Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. Section 16.2. Forum; Waiver of Jury Trial. EACH
CUSTOMER HEREBY IRREVOCABLY AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER METAL DOCUMENTS MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON CUSTOMER BY MAIL AT THE CUSTOMER’S ADDRESS SET FORTH IN THIS
AGREEMENT. EACH CUSTOMER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT FORUM. EACH CUSTOMER AND THE METAL LENDER MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY CLAIM BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER METAL DOCUMENTS AT ANY TIME EXECUTED IN
CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, -47-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign053.jpg]
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF THE METAL LENDER RELATING TO THE ADMINISTRATION OF THE CONSIGNMENTS,
THE METAL HEDGING TRANSACTIONS, AND THE SEGREGATED STORAGE FACILITY, OR
ENFORCEMENT OF THE METAL DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, EACH CUSTOMER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH CUSTOMER CERTIFIES THAT NO REPRESENTATIVE OF
METAL LENDER OR ATTORNEY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE METAL
LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE METAL LENDER TO
ACCEPT THIS AGREEMENT AND EXTENDS THE FACILITIES HEREUNDER. Section 16.3. Usury.
All agreements between the Customers and the Metal Lender are hereby expressly
limited so that in no contingency or event whatsoever, whether by reason of
acceleration of maturity of the Indebtedness or Obligations evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to the Metal Lender for
the use or the forbearance of the Indebtedness or Obligations evidenced hereby
exceed the maximum permissible under applicable law. As used herein, the term
“applicable law” shall mean the law in effect as of the date hereof provided,
however that in the event there is a change in the law which results in a higher
permissible rate of interest, then this Agreement shall be governed by such new
law as of its effective date. In this regard, it is expressly agreed that it is
the intent of the Customers and the Metal Lender in the execution, delivery and
acceptance of this Agreement to contract in strict compliance with the laws of
the State of New York from time to time in effect. If, under or from any
circumstances whatsoever, fulfillment of any provision hereof or of any of the
other Metal Documents at the time of performance of such provision shall be due,
shall involve transcending the limit of such validity prescribed by applicable
law, then the obligation to be fulfilled shall automatically be reduced to the
limits of such validity, and if under or from circumstances whatsoever the Metal
Lender should ever receive as interest and amount which would exceed the highest
lawful rate, such amount which would be excessive interest shall be applied to
the reduction of the non-interest portion of the Obligations evidenced hereby
and not to the payment of interest. This provision shall control every other
provision of all agreements between the Customers and the Metal Lender. Section
16.4. Additional Costs. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to the Metal
Lender by any central bank or other fiscal, monetary or other authority (whether
or not having the force of law), shall: (a) subject the Metal Lender to any tax
(except for taxes on income or profits), levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to the making of Fixed Rate
Consignments, or -48-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign054.jpg]
(b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to the Metal Lender of the principal of or the
interest on Fixed Rate Consignments or any other amounts payable to the Metal
Lender under this Agreement for Fixed Rate Consignments, or (c) impose or
increase or render applicable (other than to the extent specifically provided
for elsewhere in this Agreement) any special deposit, reserve, assessment,
liquidity, capital adequacy or other similar requirements (whether or not having
the force of law) against assets held by, or deposits in or for the account of,
or loans by, or commitments of the Metal Lender as they relate to this
Agreement, or (d) impose on the Metal Lender any other conditions or
requirements with respect to Fixed Rate Consignments or any class of commitments
of which any of Fixed Rate Consignments form a part; (e) and the result of any
of the foregoing is: (i) to increase the cost to the Metal Lender of making,
funding, issuing, renewing, extending or maintaining any of the Fixed Rate
Consignments, or (ii) to reduce the amount of principal, interest or other
amount payable to the Metal Lender hereunder on account of any of the Fixed Rate
Consignments, or (iii) to require the Metal Lender to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by the Metal Lender for the Customers
hereunder, then, and in each such case, the Customers will, upon demand by the
Metal Lender, at any time and from time to time and as often as the occasion
therefor may arise, pay to the Metal Lender such additional amounts as will be
sufficient to compensate the Metal Lender for such additional cost, reduction,
payment or foregone interest or other sum. Section 16.5. Capital Adequacy. If
any present or future law, governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law) or the interpretation thereof
by a court or governmental authority with appropriate jurisdiction affects the
amount of capital required or expected to be maintained by the Metal Lender or
any corporation controlling the Metal Lender and the Metal Lender determines
that the amount of capital required to be maintained by them, or any of them, is
increased by or based upon the existence of Fixed Rate Consignments made or
deemed to be made pursuant hereto or the commitments of the Metal Lender
hereunder, then the Metal Lender may notify the Customer of such fact, and the
Customers shall pay to the Metal Lender from time to time upon demand, as an
additional fee payable hereunder, such amount as the Metal Lender shall
determine and certify in a notice to the Customers to be an amount that will
adequately compensate the Metal Lender in light of these circumstances for its
increased costs of maintaining such capital. The Metal Lender shall allocate
such cost increases among its customers in good faith and on an equitable basis.
Section 16.6. Certificate. -49-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign055.jpg]
A certificate setting forth any additional amounts payable pursuant to Sections
16.4 and 16.5 and a brief explanation of such amounts which are due, submitted
by the Metal Lender to the Customers, shall be prima facie evidence that such
amounts are due and owing. Section 16.7. Survival of Representations and
Covenants. This Agreement and all covenants, agreements, representations and
warranties made herein and in the certificates delivered pursuant hereto, shall
survive the consigning of Consigned Metal by the Metal Lender to the Customers,
the entering into of Metal Hedging Transactions and the execution and delivery
to the Metal Lender of this Agreement, and shall continue in full force and
effect so long as any Obligation is outstanding and unpaid. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements contained in this Agreement by or on behalf of the
Customers shall inure to the benefit of the successors and assigns of the Metal
Lender. Section 16.8. Notices. All notices, requests, demands and other
communications provided for hereunder shall be in writing (including telecopied
or electronic communication) and mailed or telecopied or delivered to the
applicable party at the addresses indicated below or, in the case of electronic
communication, at the e-mail address designated by each party. If to the Metal
Lender: Lauren Hanley Director BMO Capital Markets 115 S. LaSalle St., 25W
Chicago, IL 60603 Email: lauren.hanley@bmo.com Tel: 312.590.1490 Bimal Das MD &
Global Head, Metals Sales and Structuring Bank of Montreal 3 Times Square, 27th
Floor New York, NY 10036 Email: bimaldas@bmo.com Tel: 646.740.6567 and BMO CM
Metals Mailbox Email: MetalsCB@bmo.com in each case (except for routine
communications) with a copy to: Willkie Farr & Gallagher LLP 1875 K St. N.W.
Washington, DC 20006 Attn: Vanessa Tanaka, Esq. -50-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign056.jpg]
Email: vtanaka@willkie.com Tel: (202) 303-1113 If to the Customer: c/o Materion
Corporation 6070 Parkland Blvd. Mayfield Heights, Ohio 44124 Attention: Chris
Eberhardt, Vice President, Tax and Treasury Telecopy No.: (216) 481-2523 in each
case (except for routine communications) with a copy to: Jones Day 325 John H.
McConnell Blvd., Suite 600 Columbus, Ohio 43215 Attention: Jeffrey D. Litle,
Esq. Telecopy No.: (614) 461-4198 or, as to each party, at such other address as
shall be designated by such parties in a written notice to the other party
complying as to delivery with the terms of this Section. All such notices,
requests, demands and other communication shall be deemed given upon receipt by
the party to whom such notice is directed. The address of the Metal Lender for
payment by or on behalf of the Customers hereunder shall be provided to the
Customer Agent by the Metal Lender from time to time or upon request by the
Customer Agent. Section 16.9. Lost Documents. Upon receipt of an affidavit of an
officer of the Metal Lender as to the loss, theft, destruction or mutilation of
this Agreement or any Security Document which is not of public record, and, in
the case of any such loss, theft, destruction or mutilation, the Customers will
execute and deliver, in lieu thereof, a replacement Agreement or Security
Document. Section 16.10. Waiver. Neither any failure nor any delay on the part
of the Metal Lender in exercising any right, power or privilege hereunder or
under any other instrument given as security therefor, shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
future exercise, or the exercise of any right, power or privilege. Section
16.11. Severability. Any provision of this Agreement or any of the Security
Documents or other Credit Documents which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. Section 16.12. Section Headings, Etc. Any Article and
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose. -51-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign057.jpg]
Section 16.13. Counterparts. This Agreement may be executed by the parties
hereto in several counterparts hereof and by the different parties hereto on
separate counterparts hereof, each of which shall be an original and all of
which counterparts shall together constitute one and the same agreement.
Delivery of an executed signature page of this Agreement by facsimile
transmission or e-mail of a pdf copy shall be effective as an in-hand delivery
of an original executed counterpart hereof. Section 16.14. Disclaimer of
Reliance. Neither the Metal Lender nor the Customers have relied on any oral
representations concerning any of the terms or conditions of this Agreement or
any of the Security Documents in entering into the same. Each party acknowledges
and agrees that none of the officers of any other party has made any
representations that are inconsistent with the terms and provisions of this
Agreement and the Security Documents, and no party has relied on any oral
promises or representations in connection therewith. Section 16.15.
Environmental Indemnification. In addition to the other indemnification
obligations provided under this Agreement and in consideration of the execution
and delivery of this Agreement by the Metal Lender and the making of
consignments and other extensions of credit, each Customer hereby indemnifies,
exonerates and holds the Indemnified Parties free and harmless from and against
any and all claims, actions, causes of action, suits, losses, costs, settlement
payments, fees, liabilities and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ fees and disbursements (collectively, the “Indemnified Liabilities”),
incurred by the Indemnified Parties or any of them as a result of, or arising
out of, or relating to: (a) any investigation, litigation or proceeding related
to any environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the release by the Customers of any Hazardous
Material; or (b) the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, discharging or releases from, any real property
owned or operated by any Customer of any Hazardous Material (including any
losses, liabilities, damages, injuries, costs, expense or claims asserted or
arising under any Environmental Law), regardless of whether caused by, or within
the control of, a Customer; except, in each case arising by reason of an
Indemnified Party’s gross negligence or willful misconduct. If and to the extent
that the foregoing undertaking may be unenforceable for any reason, the Customer
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.
Notwithstanding anything to the contrary herein contained, the obligations and
liabilities under this Section shall survive and continue in full force and
effect and shall not be terminated, discharged or released in whole or in part
irrespective of whether all the Obligations have been paid in full or the Metal
Lender’s commitment to consign Metal has been terminated. Section 16.16. Joint
and Several Obligations; Suretyship Waivers and Consents. (a) Without limiting
any other provision of this Agreement, each Customer shall be jointly and
severally liable for any and all covenants, agreements, Obligations (including,
for purposes of -52-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign058.jpg]
clarity, any indemnification obligations), and representations and warranties
under this Agreement, any Metal Hedging Transaction, the Security Documents and
any other Metal Document. (b) Each Customer unconditionally guarantees to the
Metal Lender, jointly with the other Customers and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations for the ratable benefit of the Metal Lender. Each Customer
consents and agrees that the Metal Lender may, at any time and from time to
time, without notice or demand, whether before or after any actual or purported
termination, repudiation or revocation of this Agreement by any Customer, and
without affecting the enforceability or continuing effectiveness hereof as to
such Customer: (i) with the written consent of the other Customers, supplement,
restate, modify, amend, increase, decrease, extend, renew or otherwise change
the time for payment or the terms of this Agreement or any part thereof,
including any increase or decrease of the rate(s) of interest thereon; (ii)
supplement, restate, modify, amend, increase, decrease or waive, or enter into
or give any agreement, approval or consent with respect to, this Agreement or
any part thereof, or any of the Security Documents, or any condition, covenant,
default, remedy, right, representation or term thereof or thereunder; (iii)
accept partial payments; (iv) release, reconvey, terminate, waive, abandon, fail
to perfect, subordinate, exchange, substitute, transfer or enforce any security
or guarantees, and apply any security and direct the order or manner of sale
thereof as the Metal Lender in its sole and absolute discretion may determine;
(v) release any Person from any personal liability with respect to this
Agreement or any part thereof; (vi) settle, release on terms satisfactory to the
Metal Lender or by operation of applicable law or otherwise liquidate or enforce
any security or guaranty in any manner, consent to the transfer of any security
and bid and purchase at any sale; or (vii) consent to the merger, change or any
other restructuring or termination of the corporate or partnership existence of
any Customer or any other Person, and correspondingly restructure the
Obligations evidenced hereby, and any such merger, change, restructuring or
termination shall not affect the liability of any Customer or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the Obligations evidenced hereby. (c) The Metal Lender may enforce this
Agreement independently as to each Customer and independently of any other
remedy or security the Metal Lender at any time may have or hold in connection
with the Obligations evidenced hereby, and it shall not be necessary for the
Metal Lender to marshal assets in favor of any Customer or any other Person or
to proceed upon or against or exhaust any security or remedy before proceeding
to enforce this Agreement. Each Customer expressly waives any right to require
the Metal Lender to marshal assets in favor of any Customer or any other Person
or to proceed against any other Customer or any Collateral provided by any
Person, and agrees that the Metal Lender may proceed against Customers or any
Collateral in such order as it shall determine in its sole and absolute
discretion. (d) Each Customer further agrees that its guaranty hereunder
constitutes a guaranty of payment when due and not of collection, and waives any
right to require that any resort be had by the Metal Lender to any security held
for the payment of the Obligations or to any balance of any deposit account or
credit on the books of the Metal Lender in favor of the Customer or any other
person. (e) The Metal Lender’s rights hereunder shall be reinstated and revived,
and the enforceability of this Agreement shall continue, with respect to any
amount at any time paid on account of the Customers’ Obligations to the Metal
Lender which thereafter shall be required to be restored or returned by the
Metal Lender, all as though such amount had not been paid. (f) To the maximum
extent permitted by applicable law, each Customer expressly waives any and all
suretyship defenses now or hereafter arising or asserted by reason of (i) any
disability or other defense of the other Customers with respect to the
Obligations evidenced hereby, (ii) the unenforceability or invalidity of any
security or guaranty for the Obligations evidenced hereby or the lack -53-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign059.jpg]
of perfection or continuing perfection or failure of priority of any security
for the Obligations evidenced hereby, (iii) the cessation for any cause
whatsoever of the liability of the other Customers (other than by reason of the
full payment and performance of all Obligations), (iv) any failure of the Metal
Lender to comply with applicable law in connection with the sale or other
disposition of any Collateral or other security for any Obligation, (v) any act
or omission of the Metal Lender or others that directly or indirectly results in
or aids the discharge or release of any Customer or the Obligations evidenced
hereby or any security or guaranty therefor by operation of law or otherwise,
(vi) the avoidance of any Lien in favor of the Metal Lender for any reason,
(vii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Metal Document or any other agreement,
including with respect to any other Customer under this Agreement; (viii) any
default, failure or delay, willful or otherwise, in the performance of the
Obligations; (ix) any change in the corporate existence, structure or ownership
of any Customer, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Customer or its assets or any resulting release or
discharge of any Obligation (other than the payment in full in cash or
immediately available funds of all the Obligations); (x) the existence of any
claim, set-off or other rights that any Customer may have at any time against
any other Customer, the Metal Lender, or any other corporation or person,
whether in connection herewith or any unrelated transactions, provided that
nothing herein will prevent the assertion of any such claim by separate suit or
compulsory counterclaim; (xi) any other circumstance (including, without
limitation, any statute of limitations) or any existence of or reliance on any
representation by the Metal Lender that might otherwise constitute a defense to,
or a legal or equitable discharge of, any Customer or any other guarantor or
surety or (xii) any action taken by the Metal Lender that is authorized by this
Section or any other provision hereof or of any Security Document. Until such
time, if any, as all of the Obligations have been paid and performed in full and
no portion of any commitments of the Metal Lender to consign Metal to the
Customers under any agreement remains in effect, no Customer shall have any
right of subrogation, contribution, reimbursement or indemnity from any other
Customer, and each Customer (only in its capacity as a guarantor or surety)
expressly waives any right to enforce any remedy that the Metal Lender now has
or hereafter may have against any other Person and waives the benefit of, or any
right to participate in, any Collateral now or hereafter held by the Metal
Lender. If any amount shall be paid to any Customer on account of any
subrogation rights at any time prior to payment in full of the Obligations, such
amount shall be held by such Customer in trust for the Metal Lender, segregated
from other funds of such Customer, and shall, forthwith upon receipt by such
Customer, be paid to the Metal Lender to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with the terms of the
Agreement. (g) In furtherance of the foregoing and not in limitation of any
other right that the Metal Lender has at law or in equity against any Customer
by virtue hereof, upon the failure of any Customer to pay any Obligation when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise (but, in each case, subject to any grace
period provided in this Agreement), each Customer hereby promises to and will
forthwith pay, or cause to be paid, to the Metal Lender such unpaid Obligation.
Upon payment by any Customer of any sums to the Metal Lender as provided above,
all rights of such Customer against the owing Customer arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be fully subordinated to the indefeasible
payment in full in cash of the Obligations (except for contingent indemnities
and cost and expense reimbursement obligations to the extent no claim has been
made). (h) In the event that in any action or proceeding involving any state or
foreign corporate law, or any state, Federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, the
obligations of any Customer under this Agreement shall be held or determined to
be void, avoidable, invalid or unenforceable (including, without limitation,
because of any applicable state or Federal law relating to fraudulent
conveyances or transfers), then, notwithstanding any other provision of this
Agreement to the contrary, the amount of such liability of a Customer shall,
without any further action by any Customer, Collateral Agent or the Metal
Lender, be automatically limited and -54-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign060.jpg]
reduced to the highest amount that is valid and enforceable (such highest amount
determined hereunder being the relevant Customer’s “Maximum Liability”). This
Section with respect to the Maximum Liability of each Customer is intended
solely to preserve the rights of Collateral Agent and the Metal Lender to the
maximum extent not subject to avoidance under applicable law, and no party to
this Agreement nor any other person or entity shall have any right or claim
under this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Customer hereunder shall not be
rendered void, voidable, invalid or unenforceable under applicable law. -55-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign061.jpg]
IN WITNESS WHEREOF, the Metal Lender and the Customers have caused this
Agreement to be duly executed and delivered by their respective duly authorized
representatives as of the day and year first above written. CUSTOMERS: MATERION
CORPORATION MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES INC. By: /s/
Christopher E. Eberhardt By: /s/ Christopher E. Eberhardt Name: Christopher E.
Eberhardt Name: Christopher E. Eberhardt Title: Vice President, Tax and Treasury
Title: Vice President, Secretary and Treasurer MATERION TECHNICAL MATERIALS INC.
MATERION BRUSH INC. By: /s/ Christopher E. Eberhardt By: /s/ Christopher E.
Eberhardt Name: Christopher E. Eberhardt Name: Christopher E. Eberhardt Title:
Vice President, Secretary and Treasurer Title: Vice President, Secretary and
Treasurer MATERION LARGE AREA COATINGS LLC MATERION ADVANCED MATERIALS
TECHNOLOGIES AND SERVICES CORP. By: /s/ Shawn J. Lefort By: /s/ Jeffrey A. Hirt
Name: Shawn J. Lefort Name: Jeffrey A. Hirt Title: Vice President, Treasurer and
Secretary Title: Vice President, Treasurer and Secretary METAL LENDER: BANK OF
MONTREAL By: /s/ Paul Rosica Name: Paul Rosica Title: Managing Director -56-



--------------------------------------------------------------------------------



 
[bmomaterionmetalsconsign062.jpg]
-57-



--------------------------------------------------------------------------------



 